 S.& H. GROSSINGER'S INC.233be conducive to the efficient and uninterrupted flow of work within theoffset and letterpress operations of the Employer.CONCLUSIONIn view of all the foregoing, particularly the longstanding practiceof assigning the stripping and burning to employees represented bythe Guild, the Employer's satisfaction with that arrangement, and theintegrated relationship between the disputed work and other offsetoperations performed by these employees, we shall determine the dis-pute before us by awarding stripping and burning of offset plates foruse on offset presses located in the Davidson and Multilith rooms of theEmployer's plant to those employees represented by the Guild, but notto that Union or its members." This determination is limited to theparticular controversy giving rise to this dispute.DETERMINATION OF THE DISPUTEUpon the basis of the foregoing findings, and upon the entire recordin this proceeding, the Board makes the following Determination ofthe Dispute, pursuant to Section 10 (k) of the Act :Employees, who are represented by the American Newspaper Guild,AFL-CIO, and Cleveland Newspaper Guild No. 1, the AmericanNewspaper Guild, AFL-CIO, are entitled to perform the strippingand burning of offset plates used on offset presses located in the Multi-lith and Davidson rooms at the Employer's plant in Cleveland, Ohio."At the hearing,the Employer asserted that no logical distinction can be made be-tween the Multilith and Davidson rooms, and therefore that all disputed work shouldbe assigned to one unit or the other.Nevertheless,as heretofore indicated,the Employer,in its brief to the Board, proposed a compromise solution, splitting the work by allocatingthe Davidson room portion to Photoengravers,while preserving the Multilith portion foremployees represented by the Guild.As we are satisfied that the Employer's initialposition was correct, and that the various factors on which the Board relies in determin-ing jurisdictional disputes fail to support a distinction between the two rooms,we do notadopt the Employer's proposed solution herein.S.& H. Grossinger's Inc.andHotel and Restaurant Employeesand Bartenders International Union,Local 343, AFL-CIOS.& H. Grossinger's Inc.andHotel and Restaurant Employeesand Bartenders International Union,Local343, AFL-CIO, Peti-tioner.CasesNos. 3-CA-2242 and 3-RC-3243.December 21,1965DECISION, ORDER, AND DIRECTIONOF THIRD ELECTIONOn May 7, 1965, Trial Examiner Samuel M. Singer issued his Deci-sion in the above-entitled proceedings, finding that the Respondent had156 NLRB No. 20. 234 .DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in and was engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, as amended, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He also found that the Respondent had not engaged in otherunfair labor practices alleged in the complaint and recommended dis-missal of those allegations. In addition, he recommended sustainingthe objections to the election held on May 2, 1964, in Case No. 3-RC-3243, setting aside the election and conducting a new election at a timeand date to be determined by the Regional Director. Thereafter, theRespondent filed exceptions, a supporting brief, a brief answering theGeneral Counsel's cross-exceptions, and a request for oral argument.'The General Counsel filed cross-exceptions and a brief and the Charg-ing Party filed a memorandum in opposition to the Respondent'sexceptions.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin these cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the additions and modifica-tions noted below.2-We find merit in the General Counsel's exception to the Trial Exam-iner's failure to find that the Respondent violated Section 8 (a) (1)of the Act when, during the Union's organizing campaign, its officialsstated in speeches to and conversations with employees, including Kuenand Reich, that a more effective grievance procedure would be set upin the future. In finding this conduct lawful, the Trial Examinerrelied on the fact that the Union had not yet been selected as bargain-ing representative of the Respondent's employees.However, theBoard has frequently held that promises of. benefits to employeesduringa union organizing campaign violates Section 8 (a) (1).'Accordingly, we find that by this conduct the Respondent furtherviolated Section 8 (a) (1).' In our opinion, the record, exceptions, and briefs adequately set forth the issues andpositions of the parties, and we therefore deny this request.'In the absence of exceptions, we adoptpro formathe Trial- Examiner's finding thatthe Respondent did not violate the Act by appealing to employees "to remain loyal mem-bers of the `Greater Grossinger Family' and not to permit `outsiders' to disrupt the exist-ing close relationship between management and employees."Further, the General Counselexcepts to the Trial Examiner's failure to find that the Respondent violated Section8(a) (1) by questioning employee Ezratti, in October 1964, whether the pickets hadapproached him.However, in view of the fact that we are finding that the Respondentviolated Section 8(a) (1) in numerous other respects, we deem it unnecessary to passupon the lawfulness of this conduct for the reason that the finding of additional Section8(a) (1) violations would be cumulative and would have no effect on the Order enteredherein.3 See, for example,Scolding Locks Corporation,150 NLRB 1688. S.& H. GROSSINGER'S INC.235[The Boardadopted the Trial Examiner's Recommended Order andset aside the electionheld on May 2, 1964, and remandedCase No.3-RC-3243 to the RegionalDirector for Region 3 for the purpose ofconductinga new election at such timeas he deemsthat circumstancespermit the free choiceof a bargainingrepresentative.][Text of Directionof ThirdElection omitted from publication.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIn Case No. 3-CA-2242 the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 3, issued a complaint on August 17,1964,based upon charges and amended charges filed by Hotel and RestaurantEmployees and Bartenders International Union, Local 343, AFL-CIO,herein calledthe Union.The complaint alleges that S. & H. Grossinger's, Inc., herein sometimescalled the Company or the Respondent,interferedwith, restrained,and coercedemployees in violation of Section 8(a)(1) of the Act. In its answer,Respondentdenied the commission of the alleged unfair labor practices.Case No. 3-RC-3243 was consolidated with the complaint case pursuant to anorder of the Regional Director issued August 17, 1964, the date of the complaint.The Regional Director found that certain objections filed by the Union(Petitioner inthat case)to the election conducted May 2, 1964,1 raised substantially the same issuesas in the complaint case.The hearing in the consolidated proceeding thus consoli-dated was held before Trial Examiner Samuel M. Singer in Liberty, New York, onvarious dates between October 5 and 28, 1964.All parties appeared and wereafforded full opportunity to be heard, to examine and cross-examine witnesses, andto introduce relevant evidence.Briefs received from all parties have been fullyconsidered.Upon the entire record in the case,2 the briefs of the parties,and my observationof the witnesses,I make the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE COMPANY;THE LABOR ORGANIZATION INVOLVEDRespondent,a New York corporation, withits principal office and place of businessin Liberty, New York3 operates a resort hotel,Grossinger's, furnishing rooms, bev-erages, food, and entertainment.During the past 12 months, a representative period,Respondent received revenue in excess of $500,000.During the same period it pur-chased goods and materials, eitherdirectly orindirectly,from points outside NewYork, valuedin excess of $50,000.Also duringthat period,75 percentor more ofits rooms weie rented to guests for less than 30 days. I find that at all material timesRespondent has been and is engaged in commerce within the meaning ofthe Act.Hotel and Restaurant Employees and Bartenders International Union,Local 343,AFL-CIO,is a labor organization within the meaningof the Act.11.THE ALLEGED UNFAIR LABOR PRACTICESA. The issues1.Whether Respondent,in violation of Section 8 (a) (1), interfered with, restrained,and coerced its employees through interrogation,threats, promises of benefit,creatingthe impression of surveillance,encouraging and soliciting employees to withdraw fromthe Union,and encouraging direct dealing by employees with management.2.Whether Respondent also violated Section 8(a)(1) by denying to nonemployeeorganizers access to the premises for the purpose of communicating with employeesresiding therein concerning organizational matters.1 The order inadvertently referred to May 12 Instead of May 2, 1964, as the date ofthe election.2 Certain typographcial and obvious errors In the transcript of hearing were correctedby my orders entered herein on February 2 and 15, 1965.3The post office is sometimes listed as Ferndale or Grossinger,New York. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Whether Respondent further violated Section 8(a)(1) by denying the Union'srequest for an opportunity to reply to antiunion speeches made by company repre-sentatives to employees assembled in the hotel during working time.4.Whether the representation election of May 2, 1964, should be set aside and anew (i.e., third) election held.B. Background; the Union's organizational drive and the representation proceedingsGrossinger's, founded over 50 years ago by Jennie and Harry Grossinger, is awell-known year-round resort hotel in the environs of the village of Liberty, inSullivan County, New York. Paul Grossinger, son of Jennie and Harry Grossinger,4is the general manager and vice president of the Company.Abe Friedman, brother-in-law of Jennie Grossinger, is the maitre d'hotel and assists Paul Grossinger inadministering the affairs of the hotel.Albert Genhart is another of Paul's assistants.Friedman's wife, Rose (Jennie's sister), is in charge of housekeeping.David Geiver isheadwaiter and Hyman Hoffer (another brother-in-law of Jennie Grossinger) isassistant headwaiter.The Grossingers, Friedman, Genhart, and other members ofthe family maintain their homes on the premises.As hereafter indicated in greater detail, most of Respondent's employees (from54.6 to 65 percent, depending on the season of year) reside and eat their meals oncompany premises.Of those residing off the premises, 64.7 to 71.4 percent havethree meals daily at the hotel.Respondent employed between 565 and 786 employ-ees in the October 1963 to August 1964 period. The work force is at peak size duringthe July and August summer "season."PhilKazansky, the Union's secretary-treasurer, began organizing Respondent'shotel in October 1962.As hereafter related, Kazansky, assisted by other organizers,sought to contact employees on and off the premises. In August 1963 the Unionpicketed the hotel and distributed union literature at the front entrance.On Sep-tember 13 5 it filed a petition for a representation election on which the RegionalDirector conducted an election on December 14. In the meantime, as hereafterdetailed,Respondent delivered a series of antiunion speeches on the premises anddistributed antiunion literature.The Union lost the December 14 election by 367 to 82, with 71 challenged and 2void ballots; 522 out of approximately 606 eligible voters participated.On Decem-ber 20, it filed objections to the election, based in part on Respondent's speecheswhich, the Union charged, contained unlawful threats, promises of benefits, as wellasmisleading information, all tending to interfere with the employees' free choiceof representatives.On February 12, 1964, the Regional Director set aside the elec-tion and directed a new election, sustaining the Union's objection that Respondent,in contravention of the rule laid down by the Board inPeerless Plywood Company,107 NLRB 427, 429, had delivered an "election speech" within 24 hours before theelection.(The Regional Director found it unnecessary to pass upon the Union'sother objections.)On March 13, 1964, the Board denied Respondent's request forreview of the Regional Director's Decision and Direction of a Second Election.In the second election, held on May 2, 1964, 508 of approximately 595 eligiblevoters cast ballots.The Union lost the election 338 to 122, with 48 ballots challenged.In its objections to this election, filed May 8, 1964, the Union requested that theelection be set aside because Respondent allegedly improperly influenced and inter-fered with the employees' free election choice through interrogation, promises ofbenefits, denial of union access to employees residing on company property for thepurpose of communicating with them, and refusal of union requests for an oppor-tunity to reply to antiunion speeches made by company representatives during work-ing hours .6Since these objections involved matters alleged as unfair labor practicesin the complaint proceeding herein, the Regional Director (on behalf of the GeneralCounsel) issued his order of August 17, 1964, consolidating the representation andcomplaint proceeding for hearing and determination by a Trial Examiner.C. The speechesAfter the filing of the Union's representation petition on September 13, Respondentundertook an intensive campaign to defeat the Union in the election.Abe Friedman,Jennie Grossinger's brother-in-law and the maitre d'hotel, was in overall charge of4Harry Grossinger is now deceased. Jennie Grossinger Is still active in the business.s All dates refer to 1963, unless otherwise indicated.6 Certain additional objections-among other thingsbased on alleged grants of wageIncreases to influence the election outcome-were subsequently withdrawn. S.& H. GROSSINGER'S INC.237the drive.Employees were requested to attend meetings at which Friedman-and,on occasions, also Jennie and Paul Grossinger and Assistant Head Waiter Hoffer-addressed them.The speeches-all on company time and property-were at timesmade separately to each department-, and other times to the staff as a whole.According to Friedman, he delivered speeches twice to each department beforeOctober 1.The speeches became more frequent in the last 10 or 12 days beforethe December 14 election, during which company officials met with the entire staffsix times and separately three more times with the laundry and kitchen help andmaids.The day after the election (December 15) company officials held a "victory"meeting.No meetings were held with employees thereafter until the week beforethe second (May 2, 1964) election, during which Friedman addressed all employeestwice-on April 25 and 30, 1964.81.Pre-December 14 speechesA pervasive theme of the company speeches was that the employees, who hadalways been regarded and treated as members of the "Grossinger family" (or "GreaterGrossinger family"), would forfeit that special status if they voted in the Union.Emphasizing the Company's past beneficences and benevolences, Friedman assertedthatGrossinger's was the first hotel in the area to put into effect statutorily pre-scribed minimum wage rates; that it had granted fringe benefits such as life insuranceand hospitalization; and that, as a kind and considerate employer, it had overlookedsome of their shortcomings and misdeeds.The following is typical of the characterof Friedman's personal appeal to the employees (speech of December 2):Can anyone say that I even consciously hurt one personsinceI'm here?Haven'tI given many, many employees food and lodging and work until they wereplaced?Haven't I tried to be a friend to all of you? ... I was ... only reflectingto all the employees the good will, the understanding, the warmth that wasgiven to me in turn by Jennie and Harry, by Pop and Mom Grossinger who withyour help built this hotel that is today known all over the world. . . . Wouldanybody here change their proud membership of the Grossinger organizationfor a membership in the Union that takes away our freedom and privileges andbind employees to union rules and by-laws ... fines and assessments.What anexchange that would be.Well, I can't believe that anyone sincerely would wantto exchange this union's exaggerated promises which ... they can hardly hopeto fulfill for the security and benefits and working conditions and facilities andfreedom the employees now enjoy here.Jennie Grossinger's personal appeals were in the same vein. She told the employeeson one occasion:May I therefore appeal to you as friends of long standing and as members ofwonderful staff and the larger Grossinger family to stand by us.Trust us tocontinue that wonderful warm friendship and feeling.Let us continue to growtogether.Let us try to increase our business for our mutual welfare and benefit,yours and ours.As you can see we are now in the process of building a new84-room six story building .9 ... Please vote on Election Day ... say No, wewill have no outsideinfluences... to dictate to you when you shall work andhow you shall work....The close family and home relationship was a recurring topic in the talks of JennieGrossinger, who told employees on one occasion (for example), "Most of you willremember the hard times and the hard work we have gone through together to makethis our mutual home that is today. I speak of this hotel as our home. I have neverlooked upon this place as anything other than our home.Your home and my home."7Respondent'sdepartments are: laundry,repair and maintenance,advertising andpromotion,entertainment and guest relations, administrative and general,golf,pool,canteen, bar,dining room,kitchen,rooms,and traffic.8 AR company speeches since September 21, except the December speech deliveredless than 24 hours before the election,were tape recorded and thereafter transcribed.Mostspeeches were delivered in the main dining room.0 At this time,Respondent was constructing a new addition to the hotel.Mrs Gros-singer dwelt on this theme in other speeches,stating in one,"You wait and see what willhappen in another year.We're going to have a new building....We're going to havea new night club which will mean that we will have more people and when we have morepeople you do better business and so do we." 238DECISIONSOF NATIONALLABOR RELATIONS BOARDIn appealing for the employees' loyalty, Jennie Grossinger and Friedman repeatedlyattacked the "outsiders that have come to stir up, and . . . to break up our happyhome and relationship." In his December 12 speech, Friedman asked the group:Will you contribute your dues, fines and assessments to a union which could onlyseek to create disharmony among employees and stop the wheels of progressand growth at the Grossinger hotel? In other words, are you going to pay theunion to stop and retard the progress at Grossinger's which means less steadywork.... Is this fair to the older employees and is it fair to the new employeeswho are seeking to find a future here? . . . So you see everyone who workedhere and wants to work here has a stake in keeping the union out and permittingtheGrossinger to expand and create greater opportunity for service andemployment.Friedman attacked the Union's claims and promises as "pure propaganda," warnedthat the Union was "not interested" in them but only in dues, in large salaries, and"in building up their welfare fund," and urged them to resist union pressures. Fried-man especially denounced the Union's organizer, Phil Kazansky, as having beenassociated with a convicted labor racketeer and as having repeatedly plead the FifthAmendment against self-incrimination when questioned by the McClellan Committee.Friedman and Jennie Grossinger continually appealed to the employees to continuetaking up their problems-"personal problems, business problems"-with manage-ment.Recognizing that the employees had justifiable grievances, Friedman prom-ised that management would devote more time to their complaints in the future.Hetold the employees that after Christmas or New Year he would set up a committeeconsisting of himself and one or two other company officials to hear the employees'grievances in a private office.The following is one of Friedman's typical statementson this point:.Imust admit.We didn't have enough communication with all of you.Weshould-you should have a free feeling of coming to me and I will appoint alsoHymie Hoffer who is going to be in the future in the grievance committee whereitwill be taking place in the late breakfast room from Christmas week on and Ifeel by doing this way we'll get to know you better.We're going to listen-I'll listen to you....Friedman's speeches frequently dealt with future benefits-in general as well asspecific terms.Referring to past benefits, Friedman assured the employees in onespeech that "there'll be many more of these benefits. I can't promise, but we nevermade promises.We gave it to you, that is, the Grossinger Family gave it to youwithout making an announcement.We just did it.And this is the way it's goingto be done," Friedman nevertheless did promise specific benefits,Thus, he toldemployees in several speeches that he would take steps to improve the procedure forhandling convention tips-a major employee complaint.Friedman put it this wayin one speech:I'm telling you again, I'm going to try and to see for the future that the tipswill be paid in advance and that you don't have to wait until you get yours. Inother words, we are trying to do something else with conventions and try tosee whether we can get one tip. Instead of individual tips we'll try to get ahouse tip.By giving a house tip you'll have a better chance in getting some-times better tips, in other words, extras.He also promised to correct complaints among dishwashers, laundry help, and maids.As to the maids, he promised to give them a day off during the summer and to cutdown on their requirement to wait around for late checkouts.io'In some of his speeches, Friedman informed the employees that he was aware ofthe identity of the active union workers and sympathizers.Thus, he said in onespeech, "I want to tell you, I know who the girls were active. I wasn't mad. Thesegirls were active; they hypnotize you to talk.You know, they're desperate." In thesame speech he remarked at one point, "We know who signed ... we're not mad atanybody." In another speech, Friedman, after bemoaning the "hatred" generatedby the union organization campaign, said, "We want to cut it [the hatred] out.Wewant to keep that happy feeling here at Grossinger's with one another.We're notagainst anybody. If you signed, we forgive you.We know that you were present[i.e., at a union meeting] and it's not going to be held against you because ...' whenit comes to vote, it's secret ... and I'm sure that the majority of us are going to vote1O Friedman at times explained that the benefits he had in mind could not be effectedimmediately,stating, "I can't do it now because you see, if I do it right now, the Unionwill distort it.They will charge unfair labor practice." S.& H. GROSSINGER'S INC.239no...." In what he thought would be the final election speech (December 12) 11Friedman, after thanking the staff for its cooperation and expressing "hope" that theelection "will be to our advantage and yours," told the employees, "You have beenkind to me by taking an interest in making a lot of reports which I appreciatevery much."Friedman and Jennie Grossinger made it clear, however, that the decision to votefor or against the Union was up to the employees. As Friedman stated at one meet-ing, "You have [the] right to do whatever your hearts tell you to do and you arefree to do whatever you want...." Continuing this theme, he later on in the speechadded, "As I told you, you must make up your own mind. Nobody can force youto do what-whatever you want."He also assured the employees that there was nosubstance to "rumors that those who signed up are going to be sent away or [be]fired."Friedman stressed that he had no "grudges" against anybody, including thosewho had signed union cards, "for we can understand the pressures that were put onthose employees," "and maybe some employees fell for their [the Union's] pie in thesky promises."He said that he was "confident that you want to continue being aproud member of the Grossinger staff and the larger family so that we can help allto grow together and that you are ahead." In the speeches delivered just before theelection, he told the employees that the "best present that you can give [my wife] forher 35th anniversary working at Grossinger's, is to vote No."In his final remarks before the election on December 12, Hyman Hoffer (assistanthead waiter and a Jennie Grossinger brother-in-law) asked the employees "to give avote of applause to Abe Friedman for all the effort he's put into this campaign."In the course of his introductory remarks, Hoffer referred to the disadvantages ofunionization of the hotel and urged the employees to vote in the election.Hofferalso told the employees, "Over the years we've solved our problems and we've alwayshelped one another-in many ways-but I can't think what will happen should aunion get in here.... As far as some of us that's been here for many, many yearswe know what our job has been.We always have the security of our job, but underunion conditions, we never know."2.Post-December 14 speechesAs noted, the Union lost the December 14 election. The next day (December 15),company officials (including Friedman, Hoffer, and Paul and Jennie Grossinger)addressed the employees, thanking them for "the great victory."Hoffer remarkedthat "we're happy to be united once again in this wonderful family which you're partof, `The Grossinger Family.' "Friedman, describing his "heart . . . filled withgratitude ... still somewhat under the emotional spell of it all," promised "a victoryparty soon" and went on to say, "You have now given us the `Green Light' to goahead, to continue to build and to grow, for the growth of Grossinger's will, of course,be your growth, steady work, more opportunities and benefits to you as the hotelgrows and improves."PaulGrossinger, after thanking the employees "for thewonderful vote of confidence" and commenting on Friedman's "terrific" campaignon behalf of the Company, remarked:At this time, I don't want to make any promises to you; but, I can tell you thatwe have certain things in mind, and certain things have been called to ourattention; things that you should have and that we are going to get for you. Ithink that when we announce them-it's going to take us some time to get thedetails together-when we announce them, I am sure that you will be pleasedto hear them.Paul Grossinger announced a "staff party" for Monday, December 23. Elaine Gros-singer Etess, Paul's sister, also addressed the employees, briefly emphasizing that sheregarded the employees as part of the "family" and as her "brothers and sisters."JennieGrossinger, addressing the assemblage as, "My big or larger GrossingerFamily," said in part:This is a Family, and as you know, in every family there's misunderstanding,a little time goes by.What happens?You forget all about what has happened.And this is how I hope everyone of you will feel. Those who didn't agree withus, fine, they had a right to express themselves just as those who did agree withus had a right.Well, the majority won....u Friedman unexpectedly called another meeting on December 13, within 24 hours ofthe election. 240DECISIONS OF NATIONAL LABOR. RELATIONS BOARDAnd like a mother with her children, she loves her children, she loves .a11 ofher children, and that's how I feel about you.And again, don't you ever forget that you are my larger Grossinger Family.And don't hesitate, if you have anything that disturbs you, to come talk to mebecause I will understand. I understand because I went through the mill. That'sright.So I hope from now on and always hereafter there will be a better under-standing between you and me, like a mother with her children and herself.So don't hesitate, come to me because I am with you, not against you. I amwith you because we without you are nothing, and the same applies to you,without our leadership you, too, would not be part of this lovely organization.And as time goes on, we are going to make you prouder and prouder and [as]the Grossinger grows, I hope you will grow with us.*******And, above all, remember that you're part of the larger Grossinger Family,and I'm very happy to have you.The remaining election speeches were delivered by Friedman within the weekbefore the second election, held on May 2, 1964. In his April 25 speech-addressedto all employees-Friedman told the assemblage that "none of the issues haschanged. It's the same old story only 4 months later." Friedman urged the-employ-ees not to be misled by the Union's "propaganda" and its "pie in the sky" promises.He repeated the theme stressed in his first election campaign that the Union wouldnot be to their advantage.After commenting on the Regional Director's directionof a second election, he said, "If the Union doesn't know when it's licked and puts allof us to the trouble once again of going through another election, then let us makethis one for keeps."Friedman also reminded the employees that back in Novemberand December he had told them that the Company was building a new wing oraddition to the hotel "so that [there] would be more business and more fulltimeemployment"-a statement they could now verify for themselves because the new6-story building was near completion.He again asked for their "loyalty to Jennieand Harry [Grossinger]."In his final speech of-April 30,' Friedman repeated statements made in previousspeeches.He reviewed the disadvantages flowing from organizing the hotel andrecited the benefits they enjoyed.Friedman informed the employees that he wouldnot now reveal benefits in store for them because "if Grossinger's were to make anypromise to you of any kind before the election, or if Grossinger's were to give youany other benefits before the election, or make any material changes in workingconditions, the Union would immediately run to the Labor Relations Board and shoutthat Grossinger is guilty of unfair labor practices."Friedman again dwelt on thetheme that "Grossinger's considers you as part of its working family" and that the"family have always been glad to listen to your problems and troubles, and wehave helped you and'advised you whenever it was possible'to do so."He asked theemployees to again "stand firm with Grossinger's" and to "reject these strangers"in the second election, as they had done in the first.3.ConclusionsThe question whether certain employer conduct or statements are violative ofSection 8(a)(1) turns not on the motive for the conduct (as in a Section 8(a)(3)case), but on its reasonable effect on the employees. "The test is whether theemployer engaged in conduct which, it may reasonably be said, tends to interferewith the free exercise of employee rights under the Act."N.L.R.B. v. Illinois ToolWorks,153 F. 2d 811, 814 (C.A. 7). See alsoN.L.R.B. v. Exchange Parts Company,375 U.S. 405, 409.The Board and courts have repeatedly stressed that the questionas to whether particular statements were coerced cannot be determinedin vacuo.12The same expressions in different circumstances may carry totally different meaningsor implications.This is not to say that certain statements may not in themselveseither carry a coercive message or fall within the ambit of protected free speech orargument.Normally, however, "determination of the exact nature and effect of12N.L.R.B. v. Morris Fishman and Sons, Inc.,278 F. 2d 792,N.L.R.B.v.United Association of Journeymen and Apprentices,etc. (Daniel ConstructionCo., Inc.),341 F. 2d 805(C.A. 4) ;N.L.R.B. v.Harbison-Fi8cher ManufacturingCo., 304F. 2d 738(C.A.5) ; Local 901, International Brotherhood of Teamsters,Chauffeurs,Warehousemen& Helpers of America(El Impartial,Inc.) v. Raymond J. Compton,291 F. 2d 793, 797(C.A. 1). S.& H. GROSSINGER'S INC.241suchstatementscan be made only with due regard for the contextof the statements,the characters and economic positions of those who heard it, and the relationshipsexistingbetween a company and its employees."Morris Fishman and Sons, Inc.,supra.Although for convenience and clarity I here treat Respondent's speeches under aseparateheading.I have evaluated the speeches in the light of the total situation,rather than as disjointed eventsin isolation.13Accordingly,in determiningthe ques-tion whether the speeches were coercive, I have considered the totality of Respond-ent's conduct in the organizational campaign, including its deep-rooted opposition tothe Union as evidenced by its speeches and other conduct discussedinfra,the high-ranking role of the managerial representatives making them, and the reasonablyinhibitory effect of the statements upon the employees to whom they were directed.Tested by these criteria, I find that although Friedman's and other managerial officials'electionspeeches were in most respects within the permissible bounds of employercommunication to employees, they included statements-some more subtly phrasedthan others-which tended to generate fear among them as to the consequences ofexercisingtheir lawful right to organize and otherwise tended to interfere with,restrain, and coerce them in the exercise of that right.(a)Among the coercive statements are:(1) Friedman's statements on December 12 implying that the advent of the Unionat the hotel would "stop the wheels of progress and growth at the Grossinger Hotel";and would "retard the progress" at the hotel and result in "less steady work."Hisfurther statement in the same speech that "everyone who worked here and wants towork here has a stake in keeping the Union out and permitting the Grossinger toexpand and create greater opportunity for service and employment."His remarksin similarvein in the December 9 speech appealing to the employees to remain"being a proud member" of the Grossinger larger family "so that we can help all togrow together" and get "ahead." In my view, Friedman's expressions consideredin the context of Respondent's total conduct, are reasonably construable as fosteringthe impressionthat continued prosperous employment was linked to the employees'rejection of the Union in the forthcomingelection.(2)Hoffer's remarks on December 12 that although the Company and the employ-ees have been able to solve their problems in the past, he "can't think what willhappen shoulda unionget in here"; and that although the employees "always" had"the security" of their jobs, underunionconditions, we never know."The reason-able and foreseeableeffect of Hoffer's remarks wasto engenderfear of job security inthe employeesin the event of unionizationof the hotel.(3) Friedman's repeatedstatementsin various speechespromisingfuture improve-mentsin workingconditions,includingmore satisfactoryconventiontips arrange-ments for waiters, aday off and less late checkout work for maids, and correctionsof dishwashers and laundry help complaints.Althoughit istrue, as Respondentpoints out, that Friedman's promises to remedy complaints were not "tied in" to theway the employees "acted" toward the Union or in the election, this didnot immunizethe conduct.Well-timed benefits or promises carry with them "the suggestions of afist insidea velvet glove" even though unconditional.N.L.R.B. v. Exchange PartsCompany,375 U.S. 405, 409.(4)Friedman's statementin his December 15 "victory" speech (after the Union'sdefeat) that "you have now given us the `Green Light' to go ahead, to continue tobuild and to grow, for the growth of Grossinger's will . . . be your growth, steadywork, more opportunities and benefits to you as the hotel grows and improves."Friedman by this statement conveyed the impression that organization of the hotelhad an inhibitory effect upon the employees' future work opportunities and benefits.(5) Paul Grossinger's statement in the same "victory" speech, that although hewas not yet ready to make any specific promises, "I can tell you that we have certainthings in mind . . . things that you should have and that we are going to get you,"implying that the employees would be rewarded. for rejecting the Union in theelection.(6)Friedman's statements in various speeches revealing that he knew which girls"were active," "who signed," and who was "present" at a union meeting, and hisfurther remark in thanking employees for their "interest in making a lot of reports."These statements tended to create the impression in the minds of the employees thattheir union activities were under Respondent's surveillance.13 This is also true with respect to other incidents alleged as violations and treatedherein separately under other headings. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) I expressly find the following statements in the speeches of company repre-sentatives noncoercive and privileged as free speech and legitimate argument:(1)Friedman's and other management representatives' appeals to ignore union"pie in the sky" promises, to reject the Union, and to vote "No" in the scheduledelections.(2)Company representatives' denunciations and characterizations of the Union'sorganizers as "outsiders" and associates of "racketeers," and accusations that theorganizers were motivated by self-aggrandizement, not by employee interest.(3)Appeals to employees to remain loyal members of the "Greater GrossingerFamily" and not to permit "outsiders" to disrupt the existing close relationshipbetween management and employees.(4)Noncoercive references to existing benefits and past company actions, andreferences to the expansion of hotel facilities already planned and in progress.(5)Reminders to employees of past handling of employee problems and griev-ances by management, appeals to continue discussing grievances with the Company,and promises to set up a more effective grievance procedure in the future.14I conclude that while the statements enumerated in "b" above evidenced strongand deep-seated company opposition to the organization of the hotel, they were notproscribed by Section 8(a)(1). I further conclude that the statements and remarksenumerated in "a" constituted interference, restraint, and coercion within that section.D. The petition to withdraw union authorization cardsThe dining room employees were for some time concerned about possible liabilityfor assessments for back taxes (arising out of their failure to report income fromtips), some having received letters from the Internal Revenue Service.From timeto time they discussed the matter with company officials (including Paul Grossinger,Friedman, and Headwaiter Geiver) who without success attempted to assist them.Some of the employees then solicited aid from the Union.On August 28 (Wednes-day), 27 or 28 dining room employees met with union organizers at Corey's Restaur-ant in Liberty.15Many went to the meeting after receiving assurance from fellowemployees that the subject matter to be discussed would be the tax problem.Aheated discussion ensued when the union representatives 16 informed the employeesthat they could not investigate the tax matter until the Union was authorized torepresent them.At the suggestion of an employee, the union representatives tempo-rarily left the meeting to enable the employees to discuss the matter among them-selves.There then followed a general discussion of the advantages and disadvantagesof joining the Union.All but one employee ended up by signing authorization cards,although some of those present were obviously antiunion.The next day (August 29) some of the card signers had second thoughts about theUnion. Some felt they "perhaps acted hastily" and were "a little bit apprehensive orguilty about signing these cards."Chester Stungis and Sy Voyce, two antiunionemployees who had signed cards, decided that they "might still do something." 17The employees discussed the matter among themselves in the dining room. Somewent to Geiver, the headwaiter, and reported what had transpired at the meeting.Geiver then met with the dining room employees and told them that they "wererather foolish for what" they did, pointed to the favors he had done for them in thepast, explained how he and other company officials had tried to help them with thetax problem, and asked why they had not talked to him before going to the unionmeeting.-Employee Gorengood, a company witness, testified that she told Geiverat the meeting that she "was sorry I had signed it [a union card] and I would like to14J. if. Simplot Company,145 NLRB 171, relied on by General Counsel, is inapposite.There the employer's appeals to deal directly with management in settling grievanceswere made over the head of the union, their already designated bargaining representa-tive and,indeed, "whilecollective bargaining negotiations were in progress," 145 NLRBat 172.Here, the Union was not yet selected bargaining representative.Nor is thereanything in company speeches evidencing intention not to deal with the Union respect-ing grievances after its selection as majority representative.SeeRish Equipment Com-pany,150 NLRB 1185.15August 14, 2 weeks earlier, a few employees got together to arrange this meeting.16 Phil Kazansky (the local's secretary-treasurer and chief organizer), Al Vezina (an-other organizer), and International Representative Richard Uhrich.17When Stungis, a witness for the Company, was asked on cross-examination whetherhe was "afraid of being fired" if the Company discovered that he signed a union card,Stungis replied, "It came to my mind." S.& H. GROSSINGER'S INC.243retractmy signature." She also testified that after she and the others discussed thecard signing Geiver asked, "What do you girls want to do," and further remarked,"I don't know what Paul [Grossinger] would want to do." 18Employee Mandel, a General Counsel witness still in Respondent's employ, crediblytestified that thereafter (Sunday, September 1) employee Voyce called her to the"family table" (where members of the Grossinger family usually dine).Presentwere Voyce, Friedman, and two unidentified individuals.A discussion took placeabout getting up a petition to obtain the return of the authorization cards, one ofthose present suggesting that it be put "in our own words."Mandel testified thatshe had known of the petition through an earlier conversation with Friedman inwhich he mentioned getting the cards back.The conversation at the table endedafterMandel and Voyce informed Friedman that they were going to meet otheremployees at Dukes Restaurant to tell them that they "wanted to get out" of theUnion.19Mandel and Voyce left with the understanding that the petition wouldbe typed up within a few days.20On or about the same day, employee Stungis went to Pennsylvania and secured theassistance of his former school teacher in drafting a petition directed to the Unionfor the return of the authorization cards.21Thereafter Voyce circulated the petitionamong the card signers.The solicitation was done on company premises and, atleast in some cases, on working time.Of the 27 or 28 card signers, 26 signed thepetition.Voyce thereafter turned it in to Friedman.22Friedman testified that he first learned of the petition when Voyce brought it tohim; that without looking it over he returned it to Voyce when the latter asked foritback "to get a few more names"; and that he later again received it for "safe-keeping," decided not to turn it in to the Union (to whom it was addressed) becausethiswould not be "fair to the girls."Friedman's prehearing statement (admittedunqualifiedly into evidence as General Counsel's Exhibit No. 8), recites that Fried-man told the dining room employees in one of his September speeches, "I was notgoing to use the petition ... because I did not want them to be annoyed by telephonecalls or be bothered in any way and that I had decided just to keep it and not sendit to anyone."On the basis of the entire record-particularly Mandel's credited testimony regard-ing the conception and preparation of the petition at the "family table," the wide-spread solicitation of signatures on company time and premises,the admission of18The abovefindings arebased on the mutually corroborative and credible testimonyof General Counsel'switnessesMandel, Reich, Ganter, and McMahon and of companywitness Gorengood and (in part) Geiver.Geiver admitted that he asked the employees,"What did you do this for,"after detailing all he had done for them in the 23 years hehad been with the hotel,referring among other things to his introduction of the 6-dayweek there-the first in the resort area-and his efforts(although abortive)to settletheir tax problems.On cross-examination,he also admitted telling the employees, "Iknow you all signed cards,you were all down there,"but on redirect examination heexplained that he had gleaned this information from employees who had volunteered it.Finally, he testified that after the employees told him that they went to the Corey(union)meeting the previous night "under false pretenses" (supposedly to discuss in-come taxes)and that they"were forced into signing with the Union,"he told them, "Ican't do anything about that....You know why you wentthere for-We didn't bar-gain what we went there for."18The record shows that some of the dining room employees thereafter went to Dukesto discuss the withdrawal of the union cards." Mandel's testimony is partly corroborated by General Counsel's witness Gantner, whostated she overheard part of the conversation at the family table.Voyce did not testify ;an envelope containing a subpena for his attendance procured by Respondent was returnedunopened and marked refused.Friedman did not deny or explain any of Mandel's testi-mony concerning the family table conversation.He merely stated-in general terms-that he had no knowledge about the initiation and preparation of the petition.11The petition,dated Sepatember 2, 1964, reads:"We, the undersigned, employedpresently at The Grossinger Hotel, Grossinger,N.Y., after due consideration hereby with-draw our signatures on the cards(signed at a meeting held at Corey's Restaurant,Liberty,N.Y., on August28th,1963)which we later learned were for membership in a Union.This withdrawal is to take effect immediately,and cards returned to us."as General Counsel witnesses Hotaling and Grippen testified that they first refused tosign the petition and did so later only after Voyce told them that he was passing it aroundfor Friedman.Several company witnesses testified that they signed the petition volun-tarily and without pressure.217-919-66-vol. 156-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeiver (Respondent's head waiter and Friedman's subordinate) that he knew ofthe circulation of thepetitionby Voyce, Friedman's demonstrated interest in defeat-ing the Union as the Company's chief campaign strategist-I do not credit Friedman'stestimony that he was totally unaware of the petition until Voyce handed it to him.I find that Friedman, as Mandel testified, participated in the preparation of thepetition, and that Voyce thereafter acted as Friedman's agent incirculating it or, atthe veryleast,that Friedman, with knowledge of Voyce's activity, condoned andencouraged it. I conclude that Respondent's conduct constituted unlawful intrusionin its employees' self-organizational activities, violative of Section 8(a)(1) of theAct.23E. Other company conduct alleged to be interference, restraint, and coercionGeneral Counsel relies on the following additional conduct by Maitre d'HotelFriedman and Hetadwaiter Geiver as constituting employer interference, restraint,and coercion.241.Abe Friedman(a)Waitress Margaret Hotaling, formerly employed by Respondent, testified thaton August 29 (the day after the unionmeeting inCorey's Restaurant) Friedmancalled her into the late breakfast room and talked to her privately for 10 or 15minutes.Friedman asked her "what went on at the union meeting, what we did ...who signed up for the Union." Further, according to Hotaling, several days laterFriedman. came up to her and told her that "they were working on a medical planfor the hotel, for the employees."(b)Waiter Chester Stungis testified that on the day after the August 28 unionmeeting Friedman "called me down and asked me if I was at it, did we go to themeeting, was Iat themeeting."(c)Chambermaid Mary Pazel testified that when she reported to work on'December 13 (the day before the first election) she was directed to see Friedman inthe housekeeping department.According to Pazel, Friedman called her into the meatkitchen and told her, "You know, we've always liked you" and asked her "if you'rein this or not."Friedman said that "there are rumors about you," explaining thatgirlshad come to him and said, "She did it the last time and she's doingitagain.She's a troublemaker."Friedman went on to say, "Thelast timethey triedorganizing,you and your friends were supposed to have been active in the Union."Pazelreplied, "I am innocentof the first [organizationalcampaign several years back] butI'm not so innocentof the second...." Friedman thencommentedthat this wasall he wanted to know and "We're going to win anyway, we have 94 percent ofthe vote."(d)Chambermaid Carmen Kuen testified that a "couple of days" before theDecember 14 election, Friedman told her that he knew the maids wanted a day offin the summer and that they "didn't like checkers" (i.e., employees who periodicallyspot checked their work), that he talked the matter over with Mrs. Friedman (hiswife, in charge of housekeeping), and that he would grant the employees' wishes.Kuen further testified that the day after the election, Friedman held a tape-recordeddiscussionwith her about conditions at the hotel.25 In the course of the discussion,Friedman asked Kuen why she alone of all five members of her family working atthe hotel was "the only one who voted against us." Friedman also asked her "if Iknew the girls who signed the cards."Kuen declined to name them, explaining thataccording to Paul Grossinger's recent speech "everything is forgotten and forgiven"and she "just wants to forget about everything."Friedman replied that there was"no reasonto be angry at each other" and explained that he wanted the informationas r further conclude that Geiver's statement at his August 29 meeting with thewaitresses that they were "rather foolish" for going to the Union the night before andfor not talking to him before doing so, also constituted interference and restraint withinSection 8(a) (1).21The enumerated conduct does not cover Respondent's alleged violation in denying tothe Union access to the premises for the purpose of communicating with employees, andin refusing it equal time to reply to company antiunion speeches.These matters arecovered separately,section F,infra.Friedman had also contemporaneously been interviewing other employees and super-visors concerning complaints about working conditions. S.& H. GROSSINGER'S INC.245merely to guide himself in the future.Kuen added that Friedman also told her that"itmade no difference if you signed a card for the Union, you could still vote theway you wanted to,'you didn't have to vote for the Union if you didn't want to."(e)Waitress Edith Reich testified that a few days after the August 28 unionmeeting, Friedman called her to the timekeeper's office.The union contract withRespondent's competitor Concord Hotel before him,26 Friedman said that he was"looking thrugh this ... to see whether there might be something [there] ... thatmay improve things in our own place."He also said that "he would like to set up" a"grievance committee" and asked what Reich thought about this.Reich replied thatshe did not feel a committee was needed because whenever she had a grievance shecould take it up with Company Officials Geiver and Hoffer. Friedman also referredto the "medical plan" at the Concord, stating that the Grossinger family had beentalking about a similar plan (or a life insurance plan), that the plan was still onlyin the "planning stage," and that he was giving the Concord contract to the hotelpaymaster for study to see if there was anything in it which could be used to improveconditions at Grossinger's.(f)Kathryn Comisky, formerly employed as a maid, testified that on the daybefore the December 14 election, Friedman spoke with her in the housekeepingdepartment, in the presence of Mrs. Friedman and the timekeeper.Friedman toldher that Grossinger's, unlike the Concord, "never had to pay back wages" because"we have always paid a minimum wage." Comisky, a former Concord employee,denied that the Concord had to pay her back wages. Friedman ended by tellingComisky, "You're going to vote tomorrow and I want you to do the right thing forus.You know what to do."(g) Busboy David Olomo testified that a week or two before the December 14election, Friedman told him to vote "No" and that he "expect[ed]" him to talk tohis Spanish-speaking friends "against the Union."Thereafter,Olomo, in the presenceof Friedman, spoke to 12 or 13 employees, telling them to vote "no." Several employ-ees later remonstrated with Olomo, telling him that they wanted to vote for theUnion.According to Olomo, Friedman again asked him in the week before theMay 2, 1964, election to talk to the Spanish employees "to vote ... against theUnion."Although Olomo agreed he did not have the opportunity to do so.Friedman did not contradict or explain any of the statements attributed to him byany of the employees as described above. I credit the testimony of the employees.2.David Geiver(a)Max Ezratti, a waiter formerly in Respondent's employ, testified that. as hewas driving Headwaiter Geiver home one day in October, Geiver remarked how comeno pickets were around.27Ezratti replied, "I don't know, it must be a holiday forthem."Geiver then asked, "They have approached you, talked to you about, cometo you?" Ezratti answered that they did not and that he felt "neglected."Ezratti further testified that sometime before the December 14 election, afterattending a union meeting (at the home of employee Terwilliger), he happened todiscuss the Union with a fellow employee. Both agreed that they did not give "adarn for the Union."Geiver happened to pass by and asked that they repeat theremark.Ezratti complied.Geiver than said, "Never mind, we know you have beengoing to all the meetings; you're one of them, so don't say you don't give a darn."Geiver did not contradict Ezratti's testimony, which I credit.(b)Employee David Olomo testified that about a week before the May 2 election,Geiver drove him home and asked him "if any guy from the Union went to myhouse."Olomo replied, "No."Geiver could not recall making the statement,explaining that he had driven Olomo home on numerous occasions during the orga-nizational drive, and just could not remember every discussion he had with him.I credit Olomo's more definitive recollection of the event.(c)Waitress Gertrude McMahon testified that several minutes before the diningroom opened on February 28, 1964 (about 6:55 p.m.), she was talking to employeeMaria Flin about a letter she wanted to forward to an employee no longer at thehotel.According to McMahon, Geiver came over to her and said, "If you don'tstop talking about the Union, I'll throw you out" and called her a "wild name."The Concord is the only organized hotel in this resort area.n As already noted, the Union picketed the hotel during this period. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcMahon retorted, "If you want to throw me out, you can throw me out ... thisis as good a 'time as any."McMahon also testified that Geiver returned a few minuteslater and yelled, "Stop soliciting for the Union. If you want to solicit the Union,you can do so off the grounds." Geiver admitted talking to McMahon that eveningbut testified that the dining room already was opened for guests and he thereforebroke up the conversation and instructed McMahon to attend to her station.28Hefurther testified that "huddles" are commonplace in the dining room during workinghours, and that he and his captain frequently stopped them whether or not the subjectof conversation was organizational activity.He admitted that he "might have"toldMcMahon that if she wanted to engage in any conversations she should "do iton your off time."Since I credit Geiver's testimony that the incident took place after the dining roomwas open to guests and when McMahon was supposted to be on duty, I need notresolve all of the conflicting details in the testimony of the two.McMahon admittedat one point that "four people" already were in the dining room before Geiver began"yelling" and that others were on their way in.Furthermore, as hereafter found,Respondent did not bar solicitation during nonworking hours and I cannot lightlyinfer thatGeiver threatened the severe reprisals attributed to him even if heerroneously assumed (as McMahon testified) that she was talking union on herfree time.3.Conclusions(a) I find that the following conduct by Friedman and Geiver interfered with,or tended to interfere with, restrain, and coerce employees in the exercise of theirrights guaranteed in Section 7 of the Act:(1) Friedman's interrogation of Hotaling concerning "what went on at the[August 28] meeting" and "who signed up for the union."(2) Friedman's similarinquiry of Stungis whether he had attended the unionmeeting.(3) Friedman's interrogation of Pazel whether she was involved in the currentorganizational drive, coupled with his remarks about the rumor he heard concerningher union activity several years before and the report that she was a "troublemaker."(4) Friedman's questions to Kuen as to why she was the only one of her familywho voted against the Union and his request that she identify the girls who signedcards.(5) Friedman's statement to Olomo, before the first and second elections, that heexpected him to talk to the Spanish-speaking employees against the Union, therebyin effect directing or instructing him to participate in the Employer's antiunioncampaign.(6)Geiver's question to Olomo, prior to the second election, whether any unionrepresentative had visited his home.(7)Geiver's statement to Ezratti after the latter had indicated he did not give"a darn for the. Union": "Never-mind, we know you have been going to all meetings;you're one of them.... .(8) Friedman's statement to Hotaling, shortly after questioning her as to whathad transpired at the August 28 union meeting, that the Company was working on amedical benefit plan for the employees.(9) Friedman's statement to Reich, after the August 28 meeting, that the Com-pany was considering putting into effect a medical plan similar to that in the Union'scontract with the Concord Hotel and that Friedman was forwarding the Concord planto the hotel paymaster for further study.The dining room, normally opened to guestsat 7 p.m.,is sometimes opened several'minutes before then, especially when it is necessary to accommodate "a special party."Waiters are required to report a half hour earlier (6:30 p.m.), when "working timestarts."During the 6:30-7 p.m. period waiters complete preparation of the tables andeat their meals.2D Southwest Shoe Exchange Company,136 NLRB 247, relied on by Respondent is dis-tinguishable in that there the instruction "to talk people out of voting for the union"was given to a supervisor.As the Board stated, "Respondent, through its supervisors,was privileged to try to dissuade employees from supporting the Union," 136 NLRB at248.While the person asked to persuade other employees to refrain from voting forthe Union inTennessee Coach Company, 84NLRB 703 (also cited by Respondent), wasan employee, it appears that the request in that case was not, as here, tantamount to aninstruction or direction, 85 NLRB at 706, 738-739. S.& H. GROSSINGER'S INC.247(10) Friedman's statement to Kuen, shortly before the December 14 election, thathe would rectify the maids' complaints about the "checkers" and about lack of daysoff in summer months.30(b) I find that the following conduct did not constitute unlawful. interference,restraint, and coercion:(1) Friedman's statement to Comiskey prior to the December 14 election thatthe Grossinger employees, unlike the Concord help, never had to claim backpay andhis urging Comiskey to vote the "right" way.The statement constituted legitimateargument and noncoercive appeal._(2)Friedman's discussion with Kuen concerning employee grievances at the hotel,and his discussions with Reich about setting up a more effective method for resolvinggrievance.(Seesupra,footnote 14.)(3)Geiver's question to Ezratti in October whether the pickets had approachedhim which, in context, was no more than a casual remark in an exchange of banterbetween the two, and which neither tended to inhibit nor coerce.(4)Geiver's direction to McMahon to stop alleged union solicitation in the diningroom and his alleged threat to throw her out if she failed to comply with his order.As found, the incident occurred after the dining room opened for guests and duringworking time.Geiver's remarks, therefore, constituted a reasonable exercise ofmanagement prerogative. SeeAddison Shoe Corporation,151 NLRB 650.31In the light of all the foregoing and the entire record, I conclude that Respondent,in violation of Section 8(a)(1), interfered with, restrained, and coerced its employeesthrough interrogation, veiled threats, implied promises of benefits, creating the impres-sion of surveillance, and encouraging and soliciting employees to withdraw from theUnion.F.Denial of access to company premises to noneinployeeunion-organizers1.The physical premises and facilities 32Grossinger's is a year-round hotel situated in a general resort area in the CatskillMountain region of New York.33 It is about 11/2 miles from the center of Liberty,a village of about 1,170 acres and a population of 5,000.Liberty has the usualsmall-town variety and department stores, markets, schools, and entertainment andservice facilities, as well as hotels containing meeting halls available for public use.The local newspaper, The Liberty Register, is owned '(at least partly) by MiltonBlackstone; an employee or associate of Respondent and publisher of The GrossingerTattler.Adjacent to the hotel is an airport equipped to receive private and charterplanes and air service from New York.34Respondent's main premises, spread over a 468-acre tract, consist of about 50 build-ingshaving around 600 rooms for guests and over 300 rooms for more than 600 staffemployees.35The main premises have a frontage of approximately 3,000 feet, are5,000 feet on the rear, and 2,700 and 2,800 feet on each side. Surrounding the'*Inconcluding that the above statements unlawfully inhibited employee organizationalactivity, I have considered the statements-as previously the speeches(supra,sectionII,C, 3)In the context of Respondent's total conduct in the organizational campaign.In so doing I have not overlooked the fact that Respondent had reassured the employeesin some of its statements that they had a free choice in the selection of the Union. "Thefact that such conduct is accompanied by assurances of free choice does not remove itfrom the ambit of the statute when the record as a whole demonstrates the unlawfulpurpose."N.L.R.B. V. PhilamonLaboratories, Inc., 298 F. 2d 176, 180 (C.A. 2).31At thehearingI granted General Counsel's motion to withdraw the allegation in thecomplaint that Respondent also violated Section 8(a) (1) through certain conduct ofSupervisor Speckhardt.32 The findings in this and subsequent sections are largely based on undisputed anddocumentary evidence.33Phil Kazansky, the Union's chief organizer, estimated that there were approximately250 hotels in the area-of which 15 operated all year.As previously noted, only theConcord Hotel is organized.Kazansky indicated that be had "access" to that hotelbefore it was unionized in 1955.34One of Respondent's brochures (Facts and Figures) describes the airport as the"Jennie Grossinger Airport."The record shows that Respondent deeded a portion of thegrounds in 1962 to the Liberty Airport Authority (which operates it) for the sum of $1.15 Some of the buildings house both guests and employees ; in some cases the employeesuse separate entrances.The average number of guests at the hotel during the year variesfrom approximately 570 to 1,080. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDproperty are roads (private and public), natural barriers (woods, underbrush, a stonewall, and a lake), and (in places) fences 36The main entrance to the premises isreached by a company-owned road running about one-tenth of a mile onto theproperty from State Highway 52. This entrance, commonly used by both guests andemployees, is guarded 24 hours a day "to make sure people who don't have anybusiness being on the premises are not there." 37 Persons other than guests, employ-ees, or delivery men must obtain permission from the guard to enter the premises,but permission usually is granted after clearing with the front office.Visitors ofguests and prospective patrons are allowed on the grounds at specified times and hours.In addition to sleeping and dining facilities, Respondent maintains the usual recrea-tional and service facilities of resort hotels.These include a lake, swimming pools,skating rink, golf course; health club, dance studio, movies and playhouse, gift shops,barber and beauty shops, laundry, and connecting radio cab service.The hotel alsohas its own post office and postmaster,38 a Western Union station, a bus system fortransportation between buildings and facilities, auxiliary lighting and water supplysystems, a fire engine,39 synagogue, printing shop, accessory, jewelry and clothingshops, a nurse, and facilities for banking by the staff.40Maitre d'Hotel Friedmantestified that one of Respondent's advertising slogans is "Grossinger has everything."Company employees are authorized to use guest facilities, and receive reduced ratesin the barber and beauty shops and special discounts in the clothing shops.2.The resident and nonresident employeesAs previously indicated, Respondent's work force falls into two categories: resi-dent and nonresident employees.Many in each category have worked at the hotelfor years. In order to provide and maintain the continuity of services and facilitiesrequired by the nature of Respondent's business, the hours of the employees arenecessarily varied and spread over various shifts, viz, split shifts, night shifts, andlong and short days.Thus, the dining room employees (waiters, waitresses, and bus-boys) work a three-shift, 8-hour day, around breakfast, lunch, and dinner (8 to 10:30a.m.; Ito 3:30 p.m.; 7 to 10 p.m. shifts); 41 the maids' 71/2-hour day consists of twoshifts (9 a.m. to 2:30 p.m., 6:30 to 8:30 p.m.); service desk employees work 7:45a.m. to 12:45 p.m. and 6:55 to 11:45 p.m. (long day) shifts, and 12:45 to 6:45 p.m.(short day) shifts-there also is a 11:45 p.m. to 7:45 a.m. night shift.On the otherhand, some employees, such as repair and maintenance men and car parkers workless irregular hours.42The great bulk of the staff works a 6-day week, with theoff, day staggered to provide continuity of available work force 43 -As also heretofore noted, from 54.6 to 65 percent of the Company's employees,i.e., 309 to 511 employees (out of 565 to 786-the size fluctuates over peak, slack,-andmid-season periods), live on the premises in housing supplied by Respondent.and receive their meals at the hotel44The staff houses are spread all over companyae Some of the fences are old and dilapidated, with gates left open most of the time.37 Although "the usual route of ingress and egress for employees is the main -gate," itispossible to, gain -access to the premises without passing the main entrance guard.During the busy summer-season, weekends, and when there' are 'special entertainment' andevents at the hotel, security personnel and guards are stationed at other gates andentrances. ."No trespassing" signs appear on one of the Company's buildings. and on agate or entrance to the golf course.'38The postmaster, employed and paid by Respondent, operates a "contract blanch,"subject to postal regulations.-39 Leonard Hayes, Respondent's "fire chief" attached to the security department, testi-fied that he has a "brigade" consisting of 40 volunteer employees to assist 'him.Uni-formed firemen from Liberty are brought in to handle the "crowds" at special perform-ances and functions in the playhouse and public halls. In case of fire, the Liberty FireDepartment is called on.4OFew employees avail themselves of these "banking" facilities handled by the com-pany payroll office.Employees normally bank in Liberty.41These employees report a half hour before the dining room opens.HeadwaiterGeiver testified that employees sometimes remain beyond closing time to serve latearrivals, explaining that the "dining room is not closed . . . as long as one person wouldbe in the dining room . . ." even as late as 10:15 p.m.42Repair and maintenance: 8 a.m. to 4:30 p.m., or 4 p.m. to midnight, or midnight to8 a.m.; car parkers : 8 a.m. to 4:30, p.m., or 6 p.m. to 3 a.m.Some employees work 2 full months without a day off during the busy summer season.44A pay deduction is made for lodging and meals.Dining room employees eat in themaindining room before it opens for guests.Other employees eat in the staff diningroom or staff cafeteria. S.& H. GROSSINGER'S INC.249property, some close to and other distant from highways 45Many of the residentemployees testified that they lead a relatively normal life on the premises and regardGrossinger's as their "home." 46Because of the complete variety of facilities onthe premises (including laundromats, drycleaning pickup, and recreational facilities),most resident employees seldom leave the hotel during mornings and afternoonsexcept for irregular brief visits to Liberty to take care of personal business, or toshop or to bank.47Many spend their days off on the premises while others visithomes or relatives in Pennsylvania or New York.48 Those who do not spend theirevening free time at home on the premises (e.g., viewing television, reading, attendingto chores, or ,watching hotel entertainment) go to Liberty or nearby areas to bars,restaurants,movies, or other amusement places or to visit friends.Employeesworking late evening hours on split shifts (e.g., dining room, kitchen, coffee shop,and reservation desk employees) are not free for off-premises nocturnal excursionsuntil their departments close late in the evening.About 90 percent of the nonresident employees reside in villages a mile or twodistant from the hotel-for the most part in Liberty or neighboring Ferndale; theremaining 10 percent live beyond this area.They go to work by taxicab or privatelyowned automobiles which they park in a specially designated employee lot on themain premises.From 64.7 to 71.6 percent of the nonresident employees eat allthree daily meals at the hotel.Due to irregular and staggered workhours, many ofthem (e.g., the dining room and kitchen help)' remain on the premises between shifts,occupying their time resting, socializing, eating, and utilizing the various hotel facil-ities available to them.Others (among them housewives and heads of households)leave the premises between shifts.The resident employees have no telephones in their rooms.Most of the staffhouses, however, have pay telephones where they may be reached if the caller knowsthe particular number.They may also be reached through house telephones con-nected with the hotel switchboard but not located in employee quarters.Staff houses are subject to periodic* inspections by the Hotel's staff security man,who has a passkey to all houses and rooms. The security officer is authorized tocheck bundles and packages of employees.When a friend or relative 'seeks to visitan employee, the gatekeeper checks with Maitre d' Hotel Friedman for approval ofthe visit.The staff security man is under instructions to report to Friedman or house-keeping any "strangers" or nonemployees seen in staff houses.He is also underinstruction to find out the business of any employee found in a staff house in whichhe does not reside and to direct him to leave the house if he had no good reason forbeing there.3.The Union's organizational campaigna.Initial attempts to reach employeesThe Union began its campaign to organize Grossinger's in October 1962.Assist-ing Business Agent Phil Kazansky in the earlier stages were -two paid organizers, PaulBednash and John Dugan. Bednash worked for Respondent as a weekend bellhopJack Greenberg, the Company's service manager.Greenberg was also co-owner ofthe Lincoln Bar where Bednash was a Tuesday night part-time bartender.This bar,about a half mile from the motel, was frequented by Grossinger employees includingthe "Pennsylvania crew" with whom Bednash (himself a Pennsylvanian) was friendly.Bednash solicited and secured signed cards at the hotel and at the Lincoln Bar.On March 8, after learning of Bednash's union activity, Supervisor Greenbergrequested Bednash to stop soliciting at both places.Greenberg accused Bednash of"just using me to get in to work [at the hotel] so you could organize"; said that if PaulGrossinger "finds out about this," his (Greenberg's) job "will be in jeopardy"; andtold Bednash that the "best thing for me to do in all fairness for you and me is for15Three staff houses, with facilities for a total of 43 employees are located off themain property, fronting on and accessible from the main highway (old Route 17).40As one employee put it, "I try to live a pretty normal life, as if I were living athome."Another stated, "I live there. It's like my home. I call it ours."Among theemployees are couples-husbands and wives working on the premises and making theirhome there.47Most employees take taxis, some get rides, and others drive their own automobiles ;they rarely walk the 1'miles to the Liberty business area.48Respondent employs many weekend and part-time employees, especially during thebusy summer season; these are quartered and eat in the hotel only when working. From35 to 50 of these (busboys, waiters, and waitresses) come from Pennsylvania, 50 or 64miles away. '250DECISIONS OF NATIONAL LABOR RELATIONS BOARDme to let you go and nobody [will]find out about that."When Bednash retortedthat he would "throw up a picket line in front of Grossinger's," if he were fired,Greenberg agreed to "reconsider" the matter.49The next Monday (March 11), Use-vitz,Greenberg's partner at the Lincoln Bar, instructed Bednash not to solicit thereany longer.'oBednash remained on the Union's payroll until June. In the meantime (April andMay), Kazansky retained another organizer, Roskowsky, to assist Bednash. InJune, the Union dispensed with the services of both because of the influx of transientsummer help at the hotel. In September, around the time of the filing of the Union'selection petition, Kazansky retained Alfred Vezina ("Frenchie") as a full-time orga-nizer.Kazansky testified that he and his organizers diligently attempted to contactemployees "anywhere they possibly could" find them-in restaurants, bars, bowlingalleys, homes, and in streets.He explained, however, that unless employees were inuniform or the organizer knew them personally,'they could not differentiate betweenGrossinger employees and others;and that he was unable to secure a list of Respond-ent's employees'until the end of the campaign in April 1964.(Seeinfra,sectionF, 3, h.)Kazansky recounted other obstacles he encountered in the organizational drive. InSeptember, the owner of Sam's Bar, a popular tavern patronized by Grossinger men,informed him that he would no longer permit union solicitation there, since he didnot want "to get involved with Paul[Grossinger].I get most of my customers fromGrossinger'sHotel,and 1 don't want to get in trouble because of you"; Kazansky wastold that if any organizer were caught in the tavern the owner would "throw" himout.Kazansky cited an earlier incident at the Blank tavern from which one of hisorganizers was physically ejected after securing card signatures.On one occasion, inSeptember, Kazansky was rebuffed by an employee (Colicutt, a former unionizedConcord Hotel employee)because he telephoned her at Grossinger's; the employeegot "very excited," fearing that she "might lose her job by being called there." InSeptember and October,Kazansky and Organizer Vezina made several trips to thePennsylvania area-over 60 miles from Liberty-to communicate with weekendGrossinger employees residing there; Kazansky.testified that he unsuccessfully soughtout employees in taverns and in homes and ultimately gave up this method of reach-ing Grossinger employees.b.Picketing and handbilling,In the meantime,in August 1963, the Union-sought to communicate with employ-ees through an informational picket line stationed at the front of the hill leading tothe main property entrance.5'The Union passed out 13 different leaflets and pam-phlets as employees entered and left the premises by taxicab or private automobile 52The literature among other things appealed to the employees not to be"fooled" byRespondent's "false promises"and claimed generosity; asked them not to be misledby antiunion speeches and tactics;pointed to working conditions the Union wouldstrive to improve if selected as bargaining representative;and explained to employeestheir rights and obligations as members of a labor organization.Both General Coun-sel and Respondent called numerous witnesses to testify about the extent of distribu-tion and acceptance of the union literature. It is clear,and I find,that as expectedsome employees refused to take any literature,some accepted only one while othersreceived many handbills, and some who took handbills discarded them without read-'BThe above findings are based on Bednash'suncontradicted,credited testimony ;Greenberg was not called as a witness.Bednash testified that although he was allowedto work the weekend after this incident, he was not recalled to work subsequently.Thecomplaint does not allege and I do not have occasion to decide whether Greenberg'sconduct was violative of Section 8(a) (1) or (3) of the Act.Furthermore,it is clearthat the conduct in question is outside the limitation period of Secton 10(b) of theAct.Nevertheless,"the earlier events may be considered as illuminative of the truecharacter of later events within the limitations period."N.L.R.B. v. Textile WorkersUnion of America,AFL-CIO (Fitzgerald Mills Corporation),313 F. 2d 260,264 (C.A. 2),cert. denied 375 U.S. 834.w Usevitz,a company witness, admitted telling Bednash to stop the card solicitation.He explained that he made his request after getting complaints from antiunion employeesthat "they didn't want to be bugged by the Union."n In early September the picket signs were changed to reflect an unfair labor practiceobjective.The picketing continued until December 1.5aAsthey leftthe property coming down the hill at Route 52,the vehicles oftenstopped for a red light. S.&'H. GROSSINGER'S INC.251ing.°3It is also clear that the Union surreptitiously placed some of its literature oncompany premises-in employee areas such as staff buildings and the staff diningrooms.The union men were "chased off the grounds" by Respondent's securityofficer on their third attempt to distribute literature.c.Union meetingsThe Union also sought to reach Grossinger employees by inviting them to meet withorganizers in its rented room in the Lincoln Motel, about 1 mile from Grossinger's.During the week preceding the December 14 election, the Union rented a secondroom to hold "open house" so as to enable the organizers to explain "personally" itsliterature and to tell them what the Union was "trying to accomplish at the GrossingerHotel"; 75 to 90 employees visited the motel during "open house" week.Apart from meetings with employees in the Lincoln Motel and an earlier meetingwith the dining room employees at Corey's Restaurant on August 28(supra,sectionD), the Union. held only one other meeting during the campaign.The meeting-in the home of employee Terwilleger, 15 miles from the hotel-was attended byabout 30 employees.The Union later arranged for another meeting at the home ofemployee McMahon, who lived in Liberty, but no one showed up. This meeting,like the Terwilleger meeting, was publicized by word of mouth.54d.Unsuccessful attempts to obtain employee listsPrior to the December 14 election, the Union tried unsuccessfully through one ofthe employees to secure a list of names and addresses of the hotel employees byphotographing Respondent's timesheets. In addition, one of the employees askedthe timekeeper for copies of the sheets, but this was refused. Later, at the preelectionconference Respondent denied the Union's request for a copy of the list of eligibleKazansky indicated thatsince he had no complete list of names of the resident employees, he decided not tosend mail to any known Grossinger employee at the hotel, for fear that "the hotelwould be able to spot" the union sympathizers.e.Denial ofunion accessto premises for purposes of organizing andcommunicatingwith employeesOn December 9, the Union requested of Respondent an opportunity to respond tothe antiunion speeches made by the Company's representativeson the premises dur-ing working hours(supra,section C).Kazansky stated in his telegram, "The man-agement inthe persons of Mrs. Jennie Grossinger and Mr. Abe Friedmanare makingstatements and charges to the Grossinger employees which are prejudicial to theUnion.On behalf of Local 343 demands are now made for equal time to meet withyour employees on your premises before Dec. 14, 1963 and in open debate to discussyour contention."The next day, the Union's attorney repeated the Union's requestfor "equal opportunity to address workers on your premises in order to neutralizeyour prejudicial remarks."Respondent did not respond to either request.After its defeat in the December 14 election and during pendency of its objectionsto the election in the representation proceeding, the Union continued to maintaincontact with the Grossinger employees.As already noted, on February 12, 1964, theRegional Director directed a second election.On February 26, the Union askedpermission to enter Respondent's premises for the purpose of communicating withits resident employees.The Union wrote:As you know our Local Union has for the past several months been attemptingto organize your employees so that we may be designated as their collective bar-es The reluctanceof some employeesto accept union literatureis evidentfrom employeetestimonythat leaflets were "pushed" or "thrown"in the carsthrough windows.Oneemployeetestified that after receiving some literature, "it got too annoying. I rolledmy window up after that." Another employee, who did not receive literature frompickets, testified, "I was in a taxi ; we went through . . . You know the taxi was goingso fast that I didn't have any chance to."64Kazansky attributed failure of the McMahon meeting to "past experience." It willbe recalled that sometime after the Terwilleger meeting employee Ezratti was informedbyHeadwaiter Geiver that he knew Ezratti attended it.Friedman likewise told em-ployees that he knew who attendedunionmeetings.One of the men at the Terwillegermeeting wasChester Stungis (Terwilleger'sson-in-law),an antiunionemployee,who,according to Kazansky, reportedly "brought back" to Friedman whatever transpired atthe meeting. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining representative.In view of the necessity of the security features requiredby your Hotel by virtue of its large acreage, our representatives have been unabletomeet with and discuss with the many employees who reside on the Hotelgrounds the features of trade unionism.Our representatives on a number ofoccasions have been approached by some of your employees who questioned usas to why they cannot hear the Union's side of the- story although in recentmonths they have been continually apprised by their Employer of the positiontaken with regard to representation by our Local Union.In view of the fact thata large segmentof your employees are not beingafforded the opportunity to hear our side of the storypertainingto the advan-tages ofunionism,we most respectfully request that your instruct your securityforces to permit Union representatives to enter the grounds and areas of yourHotel and to be afforded an opportunity to meet with and speak with youremployees.It is our intention not to disturb or otherwise interfere with your continuedoperation while meeting with your employees and our representatives will meetwith your employees only at those times when they are not actively engaged orparticipating in their regular work.Having received no reply from Respondent, Kazansky (and Organizer Vezina) wentto the hotel on March 5. Kazansky was initially refused entry by the security guard,but was then cleared by permission of Friedman.After discussing the Union's letterof February 26, Friedman refused to give Kazansky permission to meet with employ-ees on theasserted ground that the matter was beyond the scope of his authority.Friedman suggested that he see Paul Grossinger when he returned to the hotel in aday or two.On March 11, 1964, Kazansky and Vezinaagainwent to the hotel.Again stoppedat the guard booth, Kazansky was permitted to see Paul Grossinger after securingclearancefrom the front office.Kazansky reiterated his request to be allowed on thepremises to speak with employees during their "free time." pointing out that man-agement had met with the employees during and after working hours and "it was onlyfair" that he be given "the same privilege of meeting and talking with them on thepremises."Grossinger answered that he would consult his attorney and give theCompany's position in writing..Thereafter, by letter dated March 17, 1964, Paul Grossinger wrote Kazansky:This is in response to your letter, February 26, 1964, which I have not answeredsooner as I was out of town for a short while.Imust refuse your request to permit union representatives to enter the groundsand areas of our hotel to meet with and speak with our employees.This is not your first request, however. I think you are quite aware of the factthat your organizational activities have gone on continuously.We are notunmindful that one way or another, your organizers have gained admittance toour premises surreptitiously, which, -in the past has well served your organiza-tional purposes.On April 27, the Union's attorneysentRespondent a telegram reading, "Fair demo-cratic procedures require that both sides be heard.Once again ... request is herebymade for equal opportunity to address your employees and reply to your attempts todefameLocal 343. Inaccessibility to grounds continue to make it impossible to presentUnion's side.Urge you to grant Union representatives access to grounds so that work-ershave an opportunity to hear the whole story and be able to make a freedetermination."At the hearing, Paul Grossinger asserted that he refused the Union access to thegrounds in reliance on "my statutory rights."He frankly stated that he gave specificinstructions to his chief of security to be notified if Kazansky "came on the premises,"and said that "the order to watch out for [the union men] on the grounds started ...around the date ... that the Union actually ... kicked off that campaign-after theAugust 28 union meeting in Corey's Restaurant.Paul Grossinger explained thatKazansky was welcome on the premises as a visitor or member of the general publicbut not as union organizer.Kazansky testified that as an organizer with 15 years' experience, he felt that therewas "no substitute for personal contact" with employees in getting "our messageacross" to the unorganized.Thus, he explained, "There is no better means of orga-nizing employees than by speaking to them personally, and being able to visit themat their homes, being able to sit down with them and answer questions that they mighthave, also, being able to ... explain to them what we had accomplished at the Con-cord Hotel, which is only about 12 miles from the Grossinger Hotel .... I could sitdown with them or, more or less, give them the message, tell them what we can accom- S.& H. GROSSINGER'S INC.253plish, that we're not here to hurt them, we are not here to hurt the Grossinger Hotel,which is the impression ...... It is for this reason, he indicated, that "we are alwaysin search of addresses of people so we can visit other homes."Kazansky stated thatwhile he considered utilizing newspapers to convey the Union'smessageshe did notconsider that medium an effective channel, explaining that the distribution of litera-ture at the picket line "was more simple and direct."He testified that the radio wasalso considered, "but because of the erratic hours at the Grossinger Hotel, there wasno particular time we thought a radio message could come across to the people, therewould be no special time when everybody would be off work so that we could reachthem."f.Use of premises for charitable and other solicitationPaul Grossinger acknowledged that he authorized nonemployee solicitations in thepast for charitable drives, such as for hospitals, on a "case by case basis."The recordshows that Respondent has allowed charitable solicitations for the City of Hope (can-cer research), Hadassah, Red Cross, Heart Fund, Girl Scouts, and Elks Club.55 Insome cases, the organizations were permitted to display posters and wares and "tohold a tea there at the hotel." In addition, Respondent permitted solicitation, post-ing, and distribution of literature in the 1964 political campaign.Furthermore, thereis some commercial solicitation on the premises.The undisputed evidence showsthat one of Respondent's suppliers of uniforms (Slaver) sells employees shoes onhisweekly calls to the hotel.Another individual (Ester Gainey, a Grossingeremployee) testified, without contradiction, that Respondent's housekeeper (RoseFriedman) gave her permission to solicit and sell Avon cosmetic products and thatshe accordingly took orders from employees and made deliveries to them during herlunch period.Other individuals and salesmen, such as laundrymen, drycleaners, andtelevision repairmen, are allowed to deal with employees on the premises.Paul Grossinger further testified that Respondent allows on its grounds represent-atives of unions other than the Charging Party-of craft unions whose memberswork in the hotel under contract with Respondent or its suppliers (e.g., electricians,plumbers, laborers, musicians, and carpenters)-to enable them to speak to membersand to conduct business with them.Explaining why these union officials are permit-ted entry, Grossinger stated that Respondent's restriction against access applied only"to the business agent who tries to organize employees" and that the restriction wouldbe invoked against "any union that came in and tried to organize."g.Employee union solicitation and activity on the premisesThe record establishes, and I find, that Respondent does not bar union solicitationand union discussion on the premises by employees during nonworking time.Although it has no published rule on the subject, it is clear, as Paul Grossinger crediblytestified, that the Company did not deny "any employee his right to talk to any otheremployee about what they want" on the premises.One union adherent (McMahon)testified that she solicited memberships in the dining room,as well as that she visited"quite a few"homes in Liberty.Other prounion employees(includingHotaling,Comiskey, and Pazel) testified that they campaigned for the Union and conferredwith union organizers.asWitnesses for both General Counsel and Respondent statedthat they discussed the "pros and cons" of the Union on the premises, and indicatedthat they had been approached to sign union cards.The advent of the elections inDecember and May was a common topic of discussion,as was also the literature dis-tributed by the Company and Union.The record establishes, however, that many employees-particularly those residingon the premises-did not participate in, and heard little or no, union discussions onor off the premises. Some employees testified that they were not solicited for unionmembership and were not contacted by either the Union or its employee adherents.Some indicated that basically all of their information about the Union came fromcompany speeches. Some heard only antiunion discussions.57 In addition, as alreadyfound(supra,section F, 3, b), many resident employees received no or few unionleaflets.ssFriedman testified that the City of Hope conducted raffles every Saturday night.beMcMahonindicated,however,that she was handicapped in her union solicitationbecause she "couldn't give them all the information" employees wanted.Pazel testifiedthat after once asking employees to sign cards, she "dropped"soliciting memberships.57There is evidence that some employees who manifested little interest in the cam-paign-for or against the Union-felt obligated to attend company meetings.One suchemployee testified,for example, "That [attendance'of these meetings]was quite necessary,because we were asked to attend." 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDh.Mailing and distribution of campaign literatureKazansky testified that about 2 weeks before the May 2, 1964, election the Unionwas "very fortunate" in acquiring a list of names of Respondent's employees and thedepartments they worked in.The Union then prepared a mailing list, using thehome addresses of those residing off the premises where this was ascertainable fromthe local telephone book; in other cases, employees were identified by department and"The Grossinger Hotel, Grossinger's, New York."On each of the dates April 27, 28,and 30, 1964, the Union mailed 529 letters to employees at the hotel and 55 toemployees in Liberty.58 Included in these letters were leaflets distributed by theUnion on the picket line and on company premises before the December 14 election.Of the three mailings, respectively 97, 131, and 198 were returned to the Unionunclaimed or undelivered.59The Company distributed and mailed its own antiunion literature before each elec-tion.Albert Genhart, Paul Grossinger's assistant in overall charge of the mailings,testified that there were one or two mailings before the May election and three mail-ings before the December election to some 600 or 700 unit employees.One of thedistributionswas made direct through the pigeon holes and the rest through theGrossinger post office.According to Genhart, considerable company literature, aswell as union literature, was returned unclaimed. In addition, it appears that theCompany posted some of its literature, in working areas around the premises. Further-more, Maitre d'Hotel Friedman testified that he personally "handed out many pam-phlets" on the premises before the first election.He stated that he and his securityofficer distributed pamphlets the night before that election and that on the day of theelection they directed employees where to vote.The Company's literature (some in the form of letters to the staff from JennieGrossinger) emphasized many points made by Friedman and other company officialsin speeches(supra,section C), including the growth of the hotel before the adventof the Union, the advantages and benefits enjoyed by the employees as members of"the larger Grossinger family," and the importance of repudiating "outsiders" seekingto "break our family relationship." It attacked the Union as seeking "to dictate work-ing conditions" and as interested only in large salaries for organizers and in collectingdues and fees; denouncedBusinessAgent Kazansky for associating with Teamsters'James Hoff a and for failing to cooperate with the McClellan Committee; appealed tothe employees not be misled by the Union's "pie in the sky" and "phoney promises andgimmicks"; attributed its withholding of employee benefits over the past months tothe Company's fears ofupsettingthe election and of inviting unfair labor practicecharges; and asked the employees to repudiate the Union in the election.As noted, the Union failed to receive a majority of the votes in the second electionheld on May 2,.1964, and thereafter filed objections to that election.4.Conclusions respecting Respondent's denial of union access to company premisesfor purposes of soliciting and organizing employeesa.Applicable principlesAs noted at the outset, the issue presented on this phase of the case is whetherRespondent violated Section 8 (a) (l) of the Act by denying the Union access to itspremises for the purpose of communicating with resident employees concerning orga-nizational matters.Respondent's statements to the Union establish, and Respondentin effect concedes, that it maintains a policy or rule of excluding union representativesfrom its premises for the purpose indicated. Its primary contention is that it was notrequired to make its property available to nonemployee organizers for solicitation andunion discussion because the Union had alternative channels of communication withemployees. It contends in effect that under the circumstances it could, by virtue of itsproprietary rights, bar nonemployee organizers from any part of its property.As the Supreme Court long ago pointed out inRepublic Aviation Corporation v.N.L.R.B.,324 U.S. 793, 798, "opportunity to organize" without "employer inter-ference" is a fundamental statutory objective. "This is the principle"of labor relationsseMall addressed to employees in the hotel is placed in bins (pigeon holes) outside thehousekeeping office, marked with letters of the alphabet. In heavy mailings-as beforetheMay 2 election-the overflow mail was stacked in large piles on top of the pigeonholes.w It was stipulated that of the 97 employees whose April 27 mail was returned, 58voted and 39 did not vote in the May 2 election ; 187 of 131 involved in the April 18mailingsvoted and 48 did not; and 142 of the 198 in the April 30 mailings voted and56 did not. S.& H. GROSSINGER'S INC.255which the Board is to foster."Ibid.The Court cautioned, however, that the right topursue organizationalactivity on company propertyisnotabsolute.The Board'stask in cases of this kind is "in working out an adjustment" between the employer'sright to control the use of his property and the employees' right of self-organization.Id.at 797-798. "This is not a problem of always open or always closed doors forunionorganization on company property....Accommodation between the two mustbe obtained with as little destruction of one as is consistent with the maintenance ofthe other."N.L.R.B. v. The Babcock & Wilcox Company,351 U.S. 105, 112.In making the "accommodation between the two" rights, the Board has given weight,in varying degrees, to such factors as the place of organizational activity (working ornonworkingareas),whether it is conducted during working or.nonworking hours, thetype of activity (e.g., oral solicitation or literature distribution), whether it is appliedfairly and without discrimination, the nature of the employer's operations (e.g., factoryor department store), the impact on legitimate employer interests (e.g., production,plant cleanliness, and employee discipline), and the kind of employer counter-campaign, if any (coercive or noncoercive antiunion conduct).60 InBabcock &Wilcox, supra(and its companion cases,N.L.R.B. v. Seamprufe, Inc. (HoldenvillePlant),andRanco, Inc. v. N.L.R.B.),the Court held that "proper adjustments" ofcompeting employee and employer rights also require taking into account the questionwhether the persons conducting organizational activity on company property areemployees or nonemployees.As a general rule, an employer cannot prohibit hisemployees from engaging in union discussion and solicitation during nonworkingtime on company property, absent a clear showing by the employer that "unusualcircumstances" make some limitation on that right necessary in order to maintainproduction or discipline.Republic Aviation, supra,804;Babcock & Wilcox, supra,113.61This principle applies even absent a showing that "alternative means of com-munication" exist off the premises.N.L.R.B. v. United Aircraft Corp. and WhitneyAircraft Div.,324 F. 2d 128, 130, 131 (C.A. 2), cert. denied 376 U.S. 951. But, asheld inBabcock & Wilcox,351 U.S. at 113:... no such obligation is owed nonemployee organizers.Their access to com-pany property is governed by a different consideration.The right of self-organization depends in some measure on the ability of employees to learn theadvantages of self-organization from others.Consequently, if the locationof a plant and the living quarters'of the employees place the employees beyondthe reach of reasonable union efforts to communicate with them, the employermust allow the union to approach his employees on his property.Later, inN.L.R.B. v. United Steelworkers of America, CIO (Nutone Inc.),357 U.S.357, the Supreme Court elaborated on this point.The Court held that although aunioncouldnot "as amatter of abstract law, under all circumstances" insist on "everypossible means of reaching the minds of individual workers," norinsist on"a mediumof communication simply because the employer is using it"(id.at 364), neverthelesswhen "an imbalance in the opportunities for organizational communication" is shown,the employer must make his property accessible to outside organizers.Id.at 362.A"vital consideration in determining the validity of a no-solicitation rule" is whethersuch rule "truly diminished the ability of the labor organizations involved to carrytheir messages to the employees," as well as whether the rule "has been fairly applied."Id.at 363.The importance of affording union organizers opportunity to contact employees oncompany property if reasonable access to them is otherwise difficult or impracticableis self-evident. As the Board has noted, experience demonstrates that "self-organizationcan be and is severely hampered by lack of assistance from trained, full-time orga-nizers.... [T]he Supreme Court said inThomas v. Collins,323 U.S. 516 ... [theright of employees to organize under Section 7] include[s] theirright fully and freelyto discuss and be informed concerning[their] choice [of representatives]....Neces-sarily correlative was the right of the union, its members and officials ... to discuss80Republic Aviation Corp., supra; Stoddard-Quirk Manufacturing Co.,138 NLRB 615;The May Department Stores Company, et at.,59 NLRB 976, enfd. 154 F. 2d 533 (C.A. 8) ;United Cement, Lime and Gypsum Workers, Local 291, AFL (Monolith Portland CementCompany),94 NLRB 1358;N.L.R.B. v.' Hill & Hill Truck Line, Inc.,266 F. 2d 883, 886(C.A. 5).01Department stores and like establishments have been exempted from this rule.Be-cause of the nature of their business they may prohibit union discussion and solicitationon selling floors and related traffic facilities even on nonworking time.SeeThe MayDepartment Stores Company, et al.,59 NLRB 976, 979-981, enfd. 154 F. 2d 533 (C.A. 8),cert. denied 329 U.S. 725 ;Marshall Field & Company,98 NLRB 88, modified on othergrounds 200 F. 2d 375(C.A. 7). 256DECISIONS OF NATIONAL' LABOR 'RELATIONS BOARDwith and inform the employees concerning matters involved in their choice."[Empha-sis supplied.]Marshall Field & Company,98 NLRB 88, 97, footnote 21, modified inother respects 200 F. 2d 375 (C.A. 7). To the same effect, seeN.L.R.B. v. LakeSuperior Lumber Corporation,167 F. 2d 147, 151 (C.A. 6).b. Inadequacy of off-premises channels of communicationAs noted, under the test laid down by the Supreme Court inBabcock & Wilcoxanemployer's duty to afford access to nonemployee organizers for organizational pur-poses turns on the question of whether "the location of [the] plant and the livingquarters of the employees place[d] the employees beyond the reach of reasonableunion efforts to communicate with them." 351 U.S. at 113. See alsoJoseph Bancroftand Sons Co.,140 NLRB 1288, 1290. Determination of this question is, of course,more complicated in some cases than in others. Thus, for example, in lumber campand "company town" situations, employees are usually so isolated from normal con-tacts that customary channels of communication with union organizers are closed.The Board and courts have consistently held that in those cases outside organizersmust be afforded entry on company property for organization purposes, subject toreasonable regulations.N.L.R.B. v. Lake Superior Lumber Corporation, supra;N.L.R.B. v. Stowe Spinning Company, et al.,336 U.S. 226, 232. In such cases circum-stances are such "that union organization must proceed upon the employer's premisesor be seriously handicapped."Republic Aviation Corp. v. N.L.R.B., supra,799.N.L.R.B. v. Lake Superior, supra,152.At the other end of the spectrum is the typicalindustrial plant, located in an urban center.Employees in such plants usually workregular shifts and hours and reside off company premises.Those cases do notnormally present unique problems of employee accessibility.The natural and normalavenues of communication-including home visitation-are open to the union and,absent special circumstances, its ability to carry the union message is not seriouslyimpaired.The situation here-involving an all-year round resort hotel-falls neither whollywithin the company town-lumber camp category nor within the conventional indus-trial plant category, although it partakes of characteristics and attributes of each.Thus, a vast majority of Respondent's employees (54.6 to 65 percent, depending on theseason in the year) make their homes on the premises, passing virtually all of theirtime there, as do employees in lumber camps.On the other hand, the Company'sproperty-only about I imiles from the center of the village of Liberty-is not soisolated geographically as the typical lumber camp. For the minority of the employeesresiding in the Liberty area, the hotel is more akin to a plant, although, as we shallsee, contact between them and the Union is also impeded because, among other things,they spend much of their free time on the premises due to split shifts, irregular hours,and availability of meals, entertainment, and other facilities at the hotel. It is, how-ever, the Union's inability by "reasonable attempts" to reach the majority residentemployees "through the usual channels"(Babcock & Wilcox,351 U.S.105, 122) thatimpels me to conclude that Respondent's policy or rule of absolute exclusion of orga-nizers from company premises (including the employees' private residences) is invalidand unlawful.For reasons stated below and on the entire record, I find that for allpractical purposes Respondent's exclusionary or "no-access" policy or rule virtuallyinsulated the resident employees against the union organizers, thereby depriving themof their "ability ... to learn the advantages of self-organization"(Babcock & Wilcox,supra).To the approximately 309 to 511 resident employees (Respondent's work forceranged from 565 to 786) the hotel premises were "home," as well as worksite. Thisiswhere they ate, slept, rested, labored, and attended to other daily chores of life.Like tenants, they paid for their homes, since Respondent deducted from their wagesfor board and lodging.To be sure, the resident employees occasionally left thepremises for errands and visits but because of split shifts, varying off days, and erratichours, these excursions were isolated and unpredictable.Furthermore, spottingindividuals as employees was not feasible because, unless in uniform (some employ-ees, such as waitresses and bellhops, work in uniform), they were difficult to distinguishfrom hotel guests passing in and-out of the main gate-the common mode of ingressand egress to all. In addition, transportation to and from the hotel was normallyby taxi or other automobile stopping at the gate only for a red light.It has been said that the place of work is the "natural site where employees areaccessible for organizational efforts."Montgomery Ward & Co., Inc. v. N.L.R.B.,339 F. 2d 889, 891 (C.A. 6), quoting from the Board's Decision in that case, 145NLRB 846, 849. See alsoBonwit Teller, Inc. v. N.L.R.B.,197 F. 2d 640, 645 (C.A.2); Schneider v. State,308 U.S. 147, 163;Joseph Bancroft & Sons Co.,140 NLRB1288.The employee's home is also uniquely appropriate for receiving the union's & H. GROSSINGER'S INC.-!257message. It stands to reason,as BusinessAgent Kazansky, with 15 years' organizingexperience, testified, that "there is no better means" of disseminating information con-cerning unionization "than by speaking to [employees] personally, and being able tovisit them at their homes ... to sit down with them and answer questions ...." Byprecluding the Union's organizers from visiting the homes of the majority of theworkers, Respondent seriously impaired its employees' ability to learn the advantagesof self-organization.Off-premises communication with resident employees was significantly limited inother respects also.As the record shows, the Union was unable to obtain a list ofnames and addresses of Respondent's employeesuntilalmost the end of the secondcampaign (April 1964); with the result that it could not mail literature to them untilthat time. Its failure to secure such list also impaired its ability to invite employees tomeetings and to make off-premises appointments, even if this were feasible.Respond-ent refused to supply such list and earlier attempts to secure one surreptitiously provedunsuccessful.The Union had to depend on its organizers and sympathizers for infor-mation on employee identity.As Kazansky testified, "We were always in search ofaddresses of people so we can visit at their homes."Contact with employees off grounds, as atmeetinghalls and taverns, were likewisenot without difficulty.The record shows that during the firstelection campaign unionorganizers, while attempting such contact, were physically ejected or threatened to beejected from at least three taverns in the Liberty area.While the Union might perhapshave acted more diligently in attempting to arrange meetings in halls or off-premiseshomes of union sympathizers, it appears that those channels of communication, likeothers, were impaired by the Union's inability to muster sizable attendances, not onlybecause it could not invite them as is ordinarily possible by mail or telephone, butalso because of the erratic workhours and the employees' limited and staggered freetime.One meeting held in a union sympathizer's home, was attended by only 30employees; a second, scheduled in another home, drew hardly any; and visits to theUnion's rented motel quarters were sparse-only 75 to 90 of the approximately 600unit employees making an appearance during "open house" week before the firstelection.Contacting resident employees in their "homes" by telephone, was unfeasible andineffective.Employee rooms are not equipped with telephones.While there are paytelephones in many staff homes, incoming calls cannot be made or completed unlessthe caller knows the particular telephone number and the employee called-who maybe in other areas of the hotel-is fetched or told to call back the party calling.Reaching employees by calling themainhotel number involves public or no-privacyrouting' through the hotel switchboard.The record shows that one attempt early inthe organizational campaign to telephone an employee at the hotel so upset andinfuriated the employee that the Union decided it was inadvisable to use the telephoneas a method of communication.Attempts to converse with and solicit employees at the foot of the hill (outside themainproperty entrance), as employees left to attend to errands or to visit friends offpremises, were equally ineffective. Since, as the record shows, resident employees (aswell as others) normally left the premises by taxi-or other automobile, even in theirinfrequent trips away from the hotel, solicitation or discussion at the gate would haverequired halting moving vehicles (or delaying them if they stopped for the red light)to draw employees'attention-hardly a practicable or effective way to communicatewith employees concerning organizational matters.As found, prior to the first election the Union distributed leaflets and handbillswhile picketing at the main property entrance.The literature was usually thrown intoopen cars or individually handed to occupants of vehicles as they drove off the prop-erty.Union literature was surreptitiously placed in staff houses and other areas alsountil the Union distributors were caught and chased off the grounds.When, shortlybefore the second election, the Union finally succeeded in obtaining a list of employ-ees, it attempted to reach the employees through threemailings.The record showsthat a substantial number of the mailings to unit employees were returned unclaimedand undelivered.Even apart from this circumstance, it is clear that dissemination ofliterature-although an important campaign method, particularly for counteractingemployer antiunion literature-is hardly the equivalent, and certainly not a feasiblesubstitute for, oral solicitation and discussion in which the organizers can systemati-cally present and argue the union viewpoint.Apparently Respondent was of thisview, considering the frequency and regularity of its speeches to its assembled employ-ees and its other oral appeals to individual employees.Literature distribution or mail-ing is clearly not an adequate alternative channel by which to neutralize an employer'santiunion solicitation.(Seeinfra,footnote 71). 258DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe same is true with respect to newspapers and radio-two other technicallypossible avenues of communication considered but not utilized by the Union.Apartfrom the expense involved, they lack the efficacy of personal and direct contact.Moreover, the local village paper, owned by an employee or associate of Respondentitself,was hardly a practicable medium for dissemination of prounion propaganda;and, as Business Agent Kazansky testified, "because of the erratic hours at theGrossinger Hotel, there was no particular time we thought a radio message couldcome across to the people."Although, as stated, it is the circumstance of the uniquely limited opportunities tocanvass and reach resident employees which impels me to conclude that Respondent'sabsolute no-access rule seriously and unfairly impeded the Union in presenting itsside of the story to the employees and in responding to Respondent's antiunionspeeches, union communication with nonresidents was also impaired by many of thefactors already discussed.For example, the Union's inability to obtain a list ofRespondent's employees hampered it in arranging home visitation.The staggeredand late working hours of nonresidents required them to remain extended periodson the premises.The availability of food and recreational and other facilities at thehotel likewise contributed to long stays on company property. It will be recalled thatfrom 64.7 to 71.6 percent of the nonresidents eat all three meals at the hotel; othershave one or two meals there. Finally, the efficacy of some of the other availablemedia-e.g., handbilling, mailings, newspapers, and radio-is here no less limited asalternative off-premises channels of communication with respect to nonresidents aswith respect to residents.Applicable here is the observation inN.L.R.B. v. United Aircraft Corp. and Whit-ney Aircraft Div.,324 F. 2d 128, 130 (C.A. 2), cert. denied 376 U.S. 951-wherethe Court considered the validity of a no-solicitation rule in a different, but relevant,context:The chances are negligible that alternatives equivalent to solicitation in the plantitselfwould exist. In the plant the entire work force may be contacted by arelatively small number of employees with little expense.The solicitors havethe opportunity for personal confrontation, so that they can present their messagewithmaximum persuasiveness. In contrast, the predictable alternatives bearwithout exception the flaws of greater expense and effort, and a lower degree ofeffectiveness.Mailed material would be typically lost in the daily flood ofprintedmatter which passes with little impact from mailbox to wastebasket.Television and radio appeals, where not precluded entirely by cost, would sufferfrom competition with the family's favorite programs and at best would not com-pare with personal solicitation.Newspaper advertisements are subject to simi-lar objections.Sidewalks and street corners are subject to the vicissitudes of cli-mate and often force solicitation at awkward times, as when employees arehurrying to or from work.Also in point is the Board's decision inJoseph Bancroft & Sons Co.,140 NLRB1288-a representation case.The Board there found that the employer "unlawfullyinterfered with the self-organizational rights" of its employees and set aside an elec-tion because the company refused the union access, for organization purposes, tocompany-owned property where 101 of the company's 886 employees maintained"homes."Applying the Supreme Court'sBabcock & Wilcoxcase, the Board stated(140 NLRB at 1290-1291) :The possibility that the [union] might have reached some of the employeesliving on company grounds by telephone or other means and that employeesmight voluntarily have visited the [union's] meeting hall is not, in the circum-stances of the instant case, a feasible substitute for personal solicitation.Herean organizational campaign could not be carried on effectively without the"seeking out" of employees and their solicitation to membership by direct contactby experienced organizers.Access to the homes of employees was thereforevital to organizational efforts.We hold that, because of the location of employees' living quarters on com-pany premises, the employees residing in such homes were, as stated inBabcock& Wilcox, supra,placed "beyond the reach of reasonable union efforts to com-municate with them," and the Employer was therefore required to permit theAttesting further to the ineffectiveness of the methods of communication to whichthe Union was relegated by Respondent's absolute no-access rule was the testimony ofmany witnesses called by Respondent as well as General Counsel.These witnesses, S.& H. GROSSINGER'S INC.259particularly the resident employees, testified that they had only minimal contact withthe Union and its sympathizers-and in some cases none at all. Some indicated thattheir knowledge of the organizational campaign was derived solely from companyspeeches on company time and property.c.Respondent's contentions respecting adequacy of alternativechannels of communication(i)Respondent contends in its brief that the Union did not make "reasonableattempts" to reach the resident employees through off-premises channels of com-munication, under the principles laid down inBabcock & Wilcoxand, therefore, thatitwas not legally obligated to allow the Union access to its premises for organizationalpurposes.At the same time, however, Respondent takes the seemingly inconsistentposition that the Union "did communicate with employees" and, indeed, "was as suc-cessful in getting signed application cards from those employees who lived `on' as itwas from those who lived `off' " the premises.Respondent's own recitation of the various avenues by which the Union attemptedto communicate with Respondent's employees off company property-all discussedin the preceding section-fully support a finding that the Union made "reasonableattempts" to carry its message to the resident employees.This is not to say, asRespondent points out, that the Union could not possibly have exerted greater effortsin this direction.Thus, as Respondent suggests, the Union might have employed moreorganizers to spearhead its campaign-a step that possibly might have augmentedits contacts, particularly with nonresidents in the Liberty area.The question, how-ever, is not whether the Union could have done more, but whether it reasonably didenough, under all of the circumstances of the case. I find that the Union amplysatisfied this requirement so far as the resident employees were concerned. Indeed,because of their special and unique situation-the resident employees leaving thepremises only rarely and irregularly-the effectiveness of any additional personneland off-premises communication channels the Union might have mustered, would, as apractical matter, in any event have been severely limited.(ii)Respondent also points to the fact that, despite its exclusionary rule, unionorganizers did in fact succeed in entering the premises, soliciting employees, anddistributing literature.It explains that the premises are open, unguarded, and acces-sible at many points, suggesting-at least implicitly-that outside organizers wereable to contact, and contacted, employees on company property.The record shows,as previously found, that union organizers entered the premises three times to passout literature but were "chased off the grounds" when caught by Respondent's securityofficer.It also appears that Angel Gonzales-a union member employed at anotherhotel-visited Spanish-speaking friends and relatives in the hotel various times beforethe first election, and talked to them about joining the Union; Gonzales, too, was"chased" away by the security man after he was told not to talk union."'And PaulBednash, a paid organizer, had solicited employees on the premises on a regular basiswhile employed as a part-time bellhop between December 10 and March 10(supra,section F, 3, a) and thereafter also when "nobody saw" him.Contrary to Respondent's suggestion, the fact that the Union surreptitiously, irregu-larly, and in violation of the Company's no-access rule, managed to reach employeesin the hotel, does not establish that the Union had reasonable, let alone effective,access to the premises.Rights that must be exercised secretly and stopped on dis-covery are not rights in any real sense.Moreover, "The [Union] was not required torisk prosecution for trespass in order to assert its right to organize."Joseph Bancroft& Sons Co.,140 NLRB 1288, 1291.(iii)Nor does the fact, also relied on by Respondent, that the employees had"unlimited" opportunity "to discuss the union among themselves" on the premises,eliminate or cancel out the Union's right of access to the premises to consult withemployees.As notedsupra,section F, 4, a, contact with outside, experienced, trainedorganizers familiar with the many facets of organizational problems and in a positionproperly to inform employees concerning their organizational rights, is vital to intel-ligent exercise of those rights.63The fact that employees talk to each other does noteliminate the need for communication with outside professional organizers. Indeed,it has been held that where an employer has designated certain facilities for communi-°2 Apparently unaware of Gonzales' mission, Respondent's guard at the gate-not thesecurity man who chased him away-had allowed him to enter the hotel.33 Seesupra,footnote 56, illustrating the inability and inadequacy of union employeesolicitors here to supply organizational information.217-919-66-vol. 156-118 260DECISIONSOF. NATIONAL LABOR. RELATIONS BOARDcation with a union, he, may be required' to provide additional facilities; where itappears that the union would otherwise be substantially disadvantaged with respectto organization.64Neither inBabcock & Wilcoxnor in its companion cases(Seam-prufeandRanco),where the Supreme Court first laid down the access-to-company-premises test for nonemployee organizers, was there any indication of absence of orlimitation on employee union discussions and organizational activity on companypremises.(iv)Finally,Respondent contends that, "Belying the union's claim of lack ofaccess" is the alleged fact that the Union was just as "successful" in signing up resident,as nonresident, employees.This contention is predicated upon the claim that theUnion in its representation petition filed on September 13, 1963, listed "350" as thenumber of employees in the unit; and that Business Agent Kazansky testified he hadsigned up 170 employees by that time, of whom 60 percent gave the GrossingerHotel as their address. I find the contention without merit.To begin with, assuming the accuracy of its factual analysis, the most that Respond-ent shows is that the Union had 102 cards from resident employees. This by nomeans establishes that those cards were obtained off premises so as to warrant theinference that the Union had adequate alternative channels for organizational activity.On the contrary, the record is clear that Bednash, the Union's paid organizer, con-ducted an intensive, although covert, solicitation drive on company premises duringthe 3 months he worked there as a part-time bellhop; and that he thereafter continuedthis activity circumspectly so as to avoid detection.At least one other nonemployee(Gonzales) also solicited on company property until his activity was discovered andstopped.Further, the 102 cards obviously include cards signed on August 28 by resi-dent waiters and waitresses who sought out the Union to assist them with their incometax problems, rather than as a result of off-premises canvassing.To be sure, somecards were secured in taverns and in other places.However, the reasonable infer-ence-and the one I draw-is that the great bulk were obtained on company propertyby professional organizer Bednash surreptitiously in violation of the very rules whichRespondent here defends.Moreover, the Union's statement on the petition that the unit comprised 350employees is clearly incorrect.The stipulated evidence shows that the unit employ-ees ranged between 565 and 786. Further, 606 employees were eligible to vote in theDecember election.Accordingly, even if the Union had 102 resident employee cards,these represented only a small percentage (17 percent) of the unit employees.65Finally, although Kazansky indicated that 60 percent of the card signers gaveGrossinger's as their addresses, the evidence does not show whether they did sobecause they resided there or because they worked there.For these reasons, I reject Respondent's contention that the Union had adequateand effective alternative off-premises channels of communication with residentemployees, as evidenced by the Union's "success" in signing up those employees.d. Insubstantiality of detriment to Respondent from elimination ofits "no-access" ruleAs noted at the outset of this discussion(supra,section F, 4, a), the underlyingproblem presented in cases of this kind is proper reconciliation of competing employerand employee rights.This, in turn, calls for determination of "what in fact would bethe prejudice to the interests of the employer in permitting access to [his premises],and what would be the benefit to the employees, and whether the benefit prevailedover the prejudice, or the prejudice prevailed over the benefit."N.L.R.B. v. LakeSuperior Lumber Corporation,167 F. 2d 147, 152 (C.A. 6). I have already discussedat length the unique and serious organizational handicaps facing employees who liveas well as work on company premises. As shown, Respondent by its categorical no-access rule impaired the opportunities of these employees to inform themselves oftheir self-organizational rights, to intelligently discuss and evaluate union matters,64 SeeLake Superior Lumber Corporation,70 NLRB 178, enfd. 167 F. 2d 147, 152(C.A. 6)-(employer required to grant access to bunkhouses in addition to recreationhall) ;Marshall Field & Company,98 NLRB 88, 93, modified in other respects 200 F. 2d375, 380 (C.A. 7)-(access to private street in addition to public restaurants ordered).66 In any event, Kazansky's testimony (on which Respondent relies) as to the numberof cards he had when he filed the election petition is not as definitive as Respondentwould have it.Kazansky testified that he was "not sure of the amount of cards" hehad ; he only "would estimate" the number to be between 160 and 170. Since Kazanskytestified about events that took place more than .1 year before, without records beforehim, his "estimate"is nomore than just that. S.& H. GROSSINGER'S INC.261and to exercise an informed and free choice in an election shortlyto be held.Thequestion stillwith us iswhat, if any,"prejudice"or detriment could accrue toRespondent by allowing union representatives reasonable access to the premises inorder to afford the resident employee these opportunities.Respondent pointed tonone at the hearing and cites none in its brief.It has made no showing that the orga-nizational restrictions imposed by its absolute no-access rule serve so substantial andlegitimate a business end as to overcome the statutory right of its resident employeesto reasonable methods of access to nonemployee organizers.It appears that Respondent's total exclusion of union organizers from the premisesrests on little if anything more than bare assertion of alleged proprietary interest.But, as statedinN.L.R.B. v. United Aircraft Corp.,324 F. 2d 128, 131 (C.A. 2), "Wehave long passed the point where the bundle of property rights can be used arbitrarilyor capriciously to restrict a worker's freedom of association or expression."More-over, "Inconvenience,or even some dislocation of property rights, may be necessaryin order to safeguard the right to collective bargaining."N.L.R.B. v. StoweSpinningCompany, etal.,336U.S. 226, 232.This is notto say thatthe resident employees'right to communicate with union organizers on company property is not subject toreasonable limitations.Respondent operates a hotel and offers recreational andother facilities to the public.It has every right to regulate the access of outsideorganizers by setting aside specific areas and limiting their number in a mannerreasonably related to its natural interest in maintaining efficiency and discipline andsafeguarding against disturbance.SeeLake Superior Lumber Corporation,70 NLRB178, 179, footnote3;Marshall Field & Company,98 NLRB 88.But just as theright to enter does not mean the right of unlimited entry, neither does the right to regu-late entry mean the right to prohibit it altogether.Respondent has demonstrated its own capacity to work out a suitable accommoda-tion in its treatment of nonemployee groups that have been permitted to solicit on itspremises for other purposes-charitable,commercial,and political.Members of thepublic are welcome to visit the hotel and grounds at designated times and hours.Relatives and friends of employees may visit them at home at Grossinger's.Respond-ent also permits access to representatives of craft unions(such as plumbers andelectricians)whose members work on the premises. Paul Grossinger in effect con-ceded that the Company's absolute prohibition on access was directed only to organi-zation of the as yet unorganized.Weighing the absence or insubstantiality of legal detriment to Respondent fromabrogation of its rule or policy absolutely barring nonemployees from soliciting andorganizing employees on the premises, against the substantiality of the detriment toemployee self-organization from continuance of that rule, I conclude that the ruleconstitutes unlawful interference with employee statutory rights and,therefore, thatit is violative of Section 8 (a) (1) of the Act.5.Conclusions respecting Respondent's denial of union access to company premisesfor the purpose of replying to company antiunion election speechesAs relatedsupra(sectionsA throughE), Respondent conducted a vigorous anti-union campaign in the organization drive. Its officials made numerous speeches toemployees assembled during working hours on companyproperty.As found, in thecourse of these speeches company representatives denouncedthe Union,attacked itsprograms,and made coercive statements-including veiledwarningsof loss ofbenefits, work opportunities,and job security;direct and implied promises of improve-ments in working conditions;and subtly phrased expressions creating impressions ofsurveillance of union activities.Respondent contemporaneously committed inde-pendent violations;these included coercive interrogations and participation andencouragement in circulation of an antiunion petition.Prior to each election theUnion wrote Respondent asking for an "equal opportunity"to address the employeeson company premises in order "to neutralize" the Company's "prejudicial remarks."The Unionalso asked for access to companypropertyto enable it"tomeet with anddiscusswith many employees who reside on hotel grounds the featuresof tradeunionism," to acquaint them with the "advantages of unionism," and to tell them "theUnion's sideof the story."Respondent either ignored or refusedthe Union's requests.Based on principles enunciated by the SupremeCourt inN.L.R.B. v. United Steel-workers ofAmerica, CIO(NutoneInc.),357 U.S. 357, andN.L.R.B. v. The Bab-cock & Wilcox Company,351 U.S. 105,as applied and followedby the Board inThe MayDepartment Stores Company d/b/a The May Company,136 NLRB 797,andMontgomeryWard & Co., Inc.,145 NLRB846, I find that, in the circumstancesof this case,Respondent'sdenial ofthe Union's requestto reply to the Company'santiunion speeches on the premises-while maintaining a rule or policy barring union 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccess to employees residing on the premises, for the purpose of communicating withsaid residents concerning organizationalmatters-unlawfully interfered with itsemployees' organizational rights, in violation of Section 8(a)( I) of the Act.In the May case, the Board found that a department store violated Section 8(a)(1)of the Act by delivering antiunion election speeches to massed assemblies of employ-ees in its store during working hours, while at the same time denying the Union'srequest for equal time and opportunity to reply thereto in view of its broad (butprivileged) rule forbidding solicitation in selling areas during both working andnonworking time (see,supra,footnote 61).Applying the Supreme Court'sNutoneandBabcock & Wilcoxdecisions and relying on its earlierBonwit Tellerdecision(96 NLRB 608, remanded on other grounds 197 F. 2d 640 (C.A. 2), cert. denied345 U.S. 905), the Board held that an employer who avails himself of the broadprivileged rule while at the same time utilizes the otherwise proscribed working timeand'place for its own antiunion campaign creates a "glaring `imbalance in opportu-nities for organizational communication'[Nutone,357 U.S. at 362]."The Boardreasoned (136 NLRB 797, 801-802) :By such conduct Respondent seized for itself the most advantageous circum-stances in which to present to employees its side of the organizational question.It spoke to them in massed assemblies during working time, thus gaining the notinconsiderable benefit flowing from the utilization of the employment realtionshipfor such purposes, and insuring that its message would reach all of its employeesin the most carefully thought out and coherent form for maximum effectiveness.At the same time it relegated the Union and its employee supporters to rela-tively catch-as-catch-canmethods of rebuttal, such as home visits, advertisedmeetings on the employees' own time, telephone calls, letters, and the variousmass media of communication.While it is true that the Supreme Court inBabcock & Wilcoxheld that an employer may normally put a union to the taskof organizing employees through such channels, it indicated that such right wasnot absolute, but was limited to those circumstances where the effectiveness ofsuch channels of communication was not diminished by employer conduct, orby other circumstances.[W]hile Respondent was under no obligation to forgo utilizing such timeand place for its antinuion campaign, we find that it was under an obligation toaccede to the Union's request to address the employees under similar circum-stances.Only by such action could it maintain the balance which the SupremeCourt deemed so important a factor in this area.Respondent's failure to accedeto the Union's request seriously impaired the employees' ability to learn of theadvantages of union organization from others, and to discuss such advantagesamong themselves.InMontgomery Ward,the Board found that the department store's rejection of theunion's request to reply to the company antiunion speeches during working hoursresulted in an even "stronger" and more "glaring" imbalance, since the speecheswere coercive as well as antiunion, and the no-solicitation rule enforced was unlaw-fully broad in that it prohibited union discussion during nonworking hours in non-selling as well as selling areas. In finding a Section 8(a)(1) violation, the Boardstated:The Respondent's utilization of company time and premises to propagandizeagainst the Union must be viewed against the background of its unlawful cir-cumscription of its employees' union activity....Respondent seriously impaired lawful solicitation activities at the naturalsitewhere employees are accessible for organizational efforts.Quite clearly,here more than in May, Respondent's broad and unlawful no-solicitation rule,coupled with its own use of company time and property to impress its anti-union propaganda on employees, "created a glaring imbalance in organizationalcommunication".... [145 NLRB 846, 848, 849.]Inmy view, the rationale of May andMontgomery Wardapplies with equal ifnot greater force in this case. InMay,itwas the "no-solicitation rule enforced byRespondent . . . which seriously impaired the right of employees to discuss unionorganization on company premises during nonworking as well as working time . .[and] created an imbalance in the opportunities for organizational communication."[136 NLRB at 800.] In the face of the employees' limitation on organizationalactivities, the employer's antiunion campaign speeches during working hours and S.& H. GROSSINGER'S INC.263on company premises-"the most effective place for the communication of opinionconcerning unionization"-gave the employer a "practical" and unfair advantage inthe election contest.Bonwit Teller, Inc. v. N.L.R.B.,197 F. 2d 640, 645 (C.A. 2),cert. denied 345 U.S. 905, quoted in May at 799. In the instant case, for reasonsalready explicated(supra,section F, 4), it was Respondent's policy or rule barringtheUnion's access to company property which "seriously impaired the right ofemployees" to organize.As noted, because the majority of Respondent's employees(54.6 to 65 percent) maintain their homes on company property and, additionally,because many of them work split shifts and late hours and all avail themselves ofdining, entertainment, and other facilities, the resident employees leave the premisesonly rarely and irregularly, and are virtually isolated from outside organizers.Underthese circumstances, alternative off-premises channels of communication, even ifotherwise effective and available, were of little value to the Union for reachingthese employees.Hence, as already found, the bulk of Respondent's employeeswere deprived of their right to be informed about their organizational rights byprofessional and trained organizers and, as a result, intelligently to discuss andevaluate union matters among themselves (even on the premises), and to exercisean informed and free choice in the coming election.Atop of these serious handi-caps, Respondent, in the role of antiunion advocate, took advantage of the situationby using its facilities and the employees' workplace and homesite to saturate themwith its own one-sided, antiunion propaganda. In its numerous speeches deliveredtomassed assemblies, during working hours, company representatives not onlydenounced the Union, its leaders, and its aims, but (as found) sought to induce themto forego self-organization by coercive appeals.And apart from the Union's inabilityto reach the resident employees off the premises in order to "neutralize" these"prejudicial remarks." the final company speeches were delivered by it on its prem-iseswithin a matter of a day or two before the election,66 foreclosing any realopportunity for the Union to counteract it in any feasible way.Under the circum-stances, it is clear that Respondent's refusal to afford the Union an opportunity toutilize the same forum-the company premises-to reply to company accusationsgave Respondent a vast, unfair advantage, creating the "imbalance in opportunitiesfor organizational communication" condemned by the Supreme Court inNa tone.In my view, the "imbalance" here is substantially more glaring than it was in May,and at least as strong as it was inMontgomery Ward.As in the latter case, the rulehere invoked to bar union access was unlawful and the antiunion speeches werecoercive.In addition, here-more so than in either MayorMontgomery Ward-the Union, as noted, had no reasonably effective alternative channels of communica-tion with at least the majority of Respondent's employees, whom it could not visiteven in their own homes.67Respondent's no-access policy thus perpetuates a grossinequality in opportunities for organizational communication.In making the foregoing analysis, I am not unmindful that the scope of theBonwitTellerdoctrine has been somewhat narrowed as applied in nondepartment store situ-ations inLivingston Shirt Corporation, et al.,107 NLRB 400. InLivingston-whichinvolved a typical manufacturing plant-a majority of the Board held that an employercould lawfully deny a union's request for equal opportunity to reply to an antiunionspeech on company time and property, if the employer did not have either (1) "anunlawful broad no-solicitation rule (prohibiting union access to company premiseson other than working time)"; or (2) "a privileged no-solicitation rule (broad, butnot unlawful because of the character of the business)"-as in the case of a depart-ment store.107 NLRB at 408-409. It appears fromLivingstonthat the Boardmajority was particularly concerned about the then trend "in giving unnatural promi-nence to the employer's premises . . . to make them the exclusive forum for airingthe divergent points of view." 107 NLRB at 407.68However it is apparent that66The last speech before the May 2 election was made onApril30.Respondentdelivered speeches on each of the 7 days, except December 11,election.beforetheDecember 1467As indicated(8apra,section F, 3, b), Respondent, by its no-access policy barred dis-tribution of union literature on the premises (although some was passed out surrepti-tiously),as wellas solicitation and union discussion.'66The majorty cited cases likeMetropolitan Auto Parts, Incorporated,102 NLRB1634, where the Board had appliedBonwit. Tellerto a situation where the employer-amanufacturer-delivered a noncoercive speech, did not invoke a no-solicitation (muchless unlawful)rule, andthere was no evidence of unavailability of adequate alternativeoff-premises channelsof communication. 264.DECISIONS OF NATIONAL LABOR RELATIONS BOARDevenLivingstondid not bar application ofBonwit Tellerto a nondepartment storesituationwhere there was an unlawful rule barring "union access" to companyproperty.69In theMaycase, the Board stated, "It is not necessary to, and we do not, passupon theLivingston Shirtcase insofar as it affects nondepartment store situations."136 NLRB at 800, footnote 11. It is evident from the May decision, however, thatthe Board did not intend applicability of theBonwit Telleror May doctrine to turnon whether the enterprise involved was a department store, a plant, or something"between," such as the hotel in this case. Indeed, the "imbalance" in organizationalopportunities test propounded by the Supreme Court in Nutone-involving a plant-is the very test applied by the Board inMayfor a department store.70Surely,plant or hotel, no less than department store, premises may, in given circumstances,present the only practicable opportunities for communication with union organizers.As the Board recently observed, "Our function under the Act, the Supreme Courthas said [inNutone]requires us to avoid `mechanical answers' in seeking a `solutionof this non-mechanical, complex problem in labor-management relations.'Thus, theevaluation of the various factors bearing on the validity of the [solicitation] rulemust relate to the `actualities of industrial relations.' "The Wni. H. Block Company,150 NLRB 341, 342. Each case-whether involving a department store or non-department store-must turn on its own facts. InNutone-aplant case-the Boardand the Supreme Court found no imbalance in opportunities for organizational com-munication; the literature distributed by the employer on the premises was non-coercive, there was no showing that alternative modes of communication wereunavailable, and the union failed to request an opportunity to counteract the employ-er's distribution by distributing its own literature on the premises.11 InN.L.R.B. v.American Tube Bending Co., Inc.,205 F. 2d 45 (C.A. 2), enfg. 102 NLRB 735-also involving a plant-the Board and Court, finding that the case "falls directlywithin... Bonwit Teller"(205 F. 2d at 47), held that the employer's failure to givethe union equal opportunity to answer the employer's antiunion speech on the prem-iseswas unlawful. "It was this [unlawful no-solicitation] rule, coupled with theaddress made, that was the wrong..." 205 F. 2d at 46. InN.L.R.B. v. MontgomeryWard & Co., Inc.,339 F. 2d 889 (C.A. 6)-a department store case-the court,affirming the Board's finding(supra,145 NLRB 846) that the employer's antiunionspeeches created "a glaring imbalance in organizational communication," gave par-ticularweight to the circumstances that the speeches were coercive and the no-solicitation rule invoked was unlawful.72 Similarly here, the absolute no-access ruleand the coercive speeches are the dominant factors creating the imbalance in oppor-tunities for organizational communication.86 InLivingstonthe majority refused to applyBonwit Tellerbecause it found that theemployer's rule prohibiting solicitation only during working hours was lawful, his speecheswere noncoercive and privileged, and "nowhere in the record does it appear that [theunion]was denied access to Respondent Livingston's premises after working hours." 107NLRB at 409.70Nutonewas decided by the Supreme Court in June 1958. The Board decidedLiving-stonShirtin December 1953 andMayin April 1962.71Apart from these considerations, company distribution of literature on premisesdoes not normally put aunionat the same disadvantage as speeches to massed groupsof employees on company premises during paid working time. See, e.g.,MetropolitanAuto Parts, Incorporated,102 NLRB 1634, 1636;Stoddard-Quirk ManufacturingCo., 138NLRB 615, 619-620. In any event, the court cautioned inNutonethat it is not to beunderstood as holding that "enforcement of a valid no-solicitation rule by an employerwho is at the same time engaging in anti-union solicitation may not constitute an unfairlabor practice.Allwe hold is that there must be some basis, in the actualities ofindustrial relations, for such a finding."357 U.S. at 364.The Supreme Court'sBabcock& Wilcoxdecision likewise dealt with the right of nonemployees to distribute literatureon company property (parking lots).72 The same court had declined to enforce theMaycase,supra,about 2 years earlier(316 F. 2d 797), emphasizing that inMayboth speeches and no-solicitation rule werelawful and that the union had adequate alternative channels of communication for reach-ing employees.Compare the recent case inMontgomery Ward'& Co., Incorporated,150NLRB 1374, where the Board adopted Trial Examiner Von Rohr's decision that the em-ployer did not (unlawfully deny the union equal time to reply to the antiunion speeches.The employer there waived his right to bar employee solicitation in selling areas, thespeeches were noncoercive, and there appeared to be no imbalance in organizational com-munication necessitating replies to the privileged speeches. S.& H. GROSSINGER'S INC.265In the light of all the circumstances,I conclude that Respondent,by denying theUnion's request for an opportunity to reply to its coercive,antiunion speeches oncompany time and premises-while at the same time barring union access to employ-ees maintaining their homes on the premises, for the purpose of communicating withsaid employees concerning organizational matters-interfered with, restrained, andcoerced its employees within the meaning of Section 8 (a)( 1 ) ofthe Act.IH. CONDUCT AFFECTING THE RESULTS OF THE MAY 2, 1964, ELECTIONAs recited in the statement of the case, the Regional Director, having found thatcertain objections filed by the Union to the May 2, 1964, election raised substantiallythe same issues in the complaint proceeding, consolidated the representation andcomplaint proceedings for purposes of hearing, ruling, and decision.As noted, Ihave found that Respondent interfered with, restrained, and coerced its employees'self-organizational rights in violation of Section 8(a)(1) of the Act, prior to theMay 2 election, because, among other things, it refused the Union access to its prem-ises for the purpose of communicating with employees residing thereon concerningorganizationalmatters, and it denied the Union opportunity to reply to antiunionspeeches made by company representatives during working hours.I further find that Respondent, by the aforesaid conduct, prevented its employeesfrom freely expressing their choice in the May 2, 1964, election.Accordingly, I rec-ommend that said election be set aside and a new election be conducted at a timeand date to be determined by the Regional Director. i3IV.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices in viola-tion of Section 8(a) (1), I shall recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.I shall recomend Respondent to cease and desist from continuing or giving effectto its policy or rule barring nonemployee organizers of the Union, or any otherlabor organization, from reasonable access to company premises for the purpose ofsoliciting employees residing on the premises for union membership or for assistingsaid employees in regard to their self-organizational rights on thier free time.I shall also recommend Respondent to cease and desist from using its facilities tomake antiunion speeches during working hours prior to 'the new election hereafterto be conducted by the Regional Director, without upon reasonable request, accord-ing theUnion hereina similaropportunity to address the employees.Since thisrequireemnt is basically predicated upon Respondent's unlawful policy or rule bar-ring communication between the Union and the resident employees on companypremises (cf.Montgomery Ward & Co., Inc.,145 NLRB 846, 849-850), and sincethe Recommended Order herein,if adopted by the Board,will enjoin enforcementof such company policy in the future,there would then, presumptively at any rate,appear to be "no justification for the`equal time'feature of this order to be applica-ble beyond the date of the forthcoming employee representation election."N.L.R.B.v.Montgomery Ward & Co.,339 F. 2d 889, 895.CONCLUSIONS OF LAW1.Respondent,inviolation of Section 8(a) (1) of the Act, interfered with,restrained,and coerced its employees through interrogation,veiled threats, impliedand direct promises of benefits,creating the impression or surveillance,and encour-aging or soliciting employees to withdraw from the Union.2.Respondent also violated Section 8(a)(1) by denying nonemployee organizersaccess to its premises for purposes of soliciting employees residing on companypremises on behalf of the Union,and for otherwise communicating with said employ-ees concerning organizational matters.3.Respondent further violated Section 8(a)(1) bydenying the Union's requestfor an equal opportunity to reply to antiunion speeches made by company represent-atives to employees during working hours on company premises.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.73 In view of the above finding, It is unnecessary to decide whether Respondent's otherviolations prior to May 2, 1964,furnish additional grounds for(or in themselves justify)setting aside the May 2 election. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record in this proceeding, and pursuant to Section 10(c) of the National LaborRelations Act, as amended, I recommend that the Respondent, S. & H. Grossinger's,Inc.,Liberty, New York, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interfering with, restraining, or coercing its employees by coercively inter-rogating employees concerning their union sympathies or activities; by threatening,directly or indirectly, reprisals, including withdrawal of benefits, in the event ofunionization of the hotel; by promising, directly or indirectly, benefits in the eventof nonunionization; by conveying to employees the impression of surveillance ofunion activities; and by encouraging or soliciting employees to withdraw their unionaffiliations.(b)Continuing or giving effect to its policy or rule barring nonemployee organizersaccess to employees residing on company premises for the purpose of soliciting themduring their free time on behalf of a union, or for consulting, advising, meeting, orassisting said employees in regard to their rights to self-organization, except thataccess to the premises for the purposes indicated may be reasonably regulated byRespondent.(c)Making speeches to employees, directed against Hotel and Restaurant Employ-ees and Bartenders International Union, Local 343, AFL-CIO, during working hourson company premises, prior to the new election hereafter to be conducted by theRegional Director, without according, upon reasonable request, said labor organiza-tion similar opportunity to address the employees.(d) In any other manner interfering with, restraining, or coercing employees inthe exercise of their rights to self-organization, to form, join, or assist any labororganization, to bargain collectively through representatives of their own choosing,to engage in concerted activities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any and all such activities, except to theextent that such rights may be affected by an agreement requiring membership in alabor organization as authorized in Section 8(a)(3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a) Post at itspremisesin Liberty, New York, copies of the attached notice marked"Appendix." 74Copies of said notice, to be furnished by the Regional Director forRegion 3, shall, after being duly signed by Respondent's authorized representative,be posted by Respondent immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered, defaced, or covered by anyother material.(b)Notify said Regional Director, in writing, within 20 days from receipt of thisDecision, what steps have been taken to comply therewith.75I further recommend that the complaint in Case No. 3-CA-2242 be and the sameishereby dismissed as to all violations alleged but not herein found; and that theelection held on May 2, 1964, in Case No. 3-RC-3243 be set aside and that saidcase be remanded to the Regional Director for Region 3 to conduct a new electionat such time as he deems that circumstances permit free choice of bargainingrepresentative.74 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "a Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."751n the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith." AMERICAN COMPRESS WAREHOUSE267APPENDIXNOTICEPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT interfere with, restrain, or coerce you in the exercise of yourright to self-organization by coercively interrogating you concerning unionmatters, by directly or indirectly threatening you with reprisals or withdrawalof benefits in the event of unionization, by promising, directly or indirectly,benefits in the event you abstain from unionization, by creating the impressionof surveillance of union activities, and by encouraging or soliciting you to with-draw union membership.WE WILL, subject to lawful and reasonable regulations, allow nonemployeeorganizers access to those of you who reside on our premises, for the purpose ofsoliciting you on behalf of the Union during your free time, or of consulting,advising, meeting, or assisting you on your free time, in regard to your rights toself-organization.WE WILL, upon reasonable request, accord Hotel and Restaurant Employeesand Bartenders International Union, Local 343, AFL-CIO, equal opportunityto reply to speeches we may make during working hours on company premises,directed against that Union, before the new election to be conducted by theNational Labor Relations Board.WE WILL NOT in any other manner interfere with your right to make a freeand untrammeled choice in any election conducted by the National Labor Rela-tions Board.All of you are free to become or remain or to refrain from becoming or remain-ing,members of Hotel and Restaurant Employees and Bartenders InternationalUnion, Local 343, AFL-CIO, or any other labor organization.S. & H. GROSSINGER'S INC.,Employer.Dated-------------- ---- By-------------------------------------------(Representative)(Title)This notice 'must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, FourthFloor, The 120 Building, 120 Delaware Avenue, Butaio, New York, Telephone No.842-2100.American Compress Warehouse, Division of Frost-Whited Com-pany,Inc.andUnited Packinghouse, Food and Allied Workers,AFL-CIO:CasesNos. 15-CA-1998 and 15-CA-2000.Decemn-ber 21, 1965SUPPLEMENTAL DECISION AND ORDEROn June 28, 1962, the National Labor Relations Board issued itsDecision and Order in the above-entitled proceeding,' finding,interalia,that Respondent discriminatorily discharged Simon Littleton,1137 NLRB 980.156 NLRB No. 8.